SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release (this "Agreement") is dated as
of May 30, 2006, by and among (i) Potomac Electric Power Company ("Pepco");
Conectiv Energy Supply, Inc.; Pepco Energy Services, Inc.; Pepco Gas Services,
Inc.; Pepco Holdings, Inc.; and Potomac Capital Investment Corporation (Pepco
and the other entities identified in this clause (i) are referred to herein
collectively as the "Pepco Settling Parties") and (ii) Mirant Corporation ("New
Mirant"); Mirant Power Purchase, LLC, f/k/a Mirant Oregon, LLC ("MPP"); MC 2005,
LLC, f/k/a Mirant Corporation ("Old Mirant"); Mirant Mid-Atlantic, LLC; Mirant
Potomac River, LLC; Mirant Chalk Point, LLC; Mirant Piney Point, LLC; Mirant MD
Ash Management, LLC; Mirant Energy Trading, LLC; Mirant Services, LLC; and the
MC Plan Trust (as defined in Schedule 1) (New Mirant and the other entities
identified in this clause (ii) are referred to herein collectively as the
"Mirant Settling Parties").

          WHEREAS, on June 7, 2000, Old Mirant, f/k/a Southern Energy, Inc., and
Pepco executed and delivered an Asset Purchase and Sale Agreement for Generating
Plants and Related Assets (collectively, with its attachments, schedules and
exhibits, as amended from time to time, the "APSA");

          WHEREAS, under the terms of the APSA, Pepco and Old Mirant entered
into a back-to-back arrangement (the "Back-to-Back Arrangement") under which,
among other rights and obligations as set out in Section II of Schedule 2.4 to
the APSA, Pepco was to sell to Old Mirant and Old Mirant was to purchase, at
Pepco's cost, all capacity, energy, ancillary services and other benefits Pepco
was entitled to receive under certain existing power purchase agreements that
Pepco had entered into with third parties, as identified in a letter dated
December 19, 2000, between Pepco and Old Mirant;

          WHEREAS, as of the date of this Agreement, the only power purchase
agreements subject to the Back-to-Back Arrangement that remain in effect are the
Co-Generation and Small Plant Production Services Agreement by and between Pepco
and Prince George's County, Maryland, dated June 1, 1990, and the Power Purchase
Agreement by and between Pepco and Panda-Brandywine L.P., effective October 24,
1997 (the "Panda PPA");

          WHEREAS, under the terms of the APSA, certain of the Mirant Settling
Parties entered into Ancillary Agreements or other contracts or leases with
Pepco or other Pepco Settling Parties;

          WHEREAS, on December 11, 2000, Old Mirant and certain affiliates of
Old Mirant (including Mirant Mid-Atlantic, LLC, f/k/a Southern Energy
Mid-Atlantic, Inc.; Mirant Potomac River, LLC, f/k/a Southern Energy Potomac
River, LLC; Mirant Chalk Point, LLC, f/k/a Southern Energy Chalk Point, LLC, and
the successor in interest to Mirant Peaker, LLC, f/k/a Southern Energy Peaker,
LLC; Mirant Piney Point, LLC, f/k/a Southern Energy Piney Point, LLC, and f/k/a/
Southern Energy Dickerson, LLC; Mirant MD Ash Management, LLC, f/k/a Southern
Energy MD Ash Management, LLC, and the successor in interest to Mirant D.C. O&M,
LLC, f/k/a Southern Energy D.C. O&M, LLC, and f/k/a Southern Energy Morgantown,
LLC; and Mirant Mid-Atlantic Services, LLC, f/k/a Southern Energy PJM
Management, LLC, which affiliates of Old Mirant are collectively referred to
herein as the "Other Mirant Entities")) executed and delivered an Assignment and
Assumption Agreement under which Old Mirant

[image81.gif]

assigned its rights to certain Auctioned Assets to specified Other Mirant
Entities and the specified Other Mirant Entities assumed Old Mirant's Assumed
Obligations pertaining to the assets assigned to them (the "December 11, 2000
Agreement");

          WHEREAS, pursuant to the December 11, 2000 Agreement, Old Mirant
assigned its rights and obligations under the APSA with respect to a Facility
and Capacity Credit Agreement, dated March 21, 1989, by and between Southern
Maryland Electric Cooperative, Inc. ("SMECO") and Pepco ("FCC Agreement") to
Mirant Chalk Point, LLC, successor in interest to Mirant Peaker, LLC, f/k/a
Southern Energy Peaker, LLC, and assigned its rights and obligations under the
APSA with respect to a Site Lease Agreement, dated March 21, 1989, by and
between SMECO and Pepco ("Site Lease," and together with the FCC Agreement, the
"SMECO Agreements"), to Mirant Chalk Point, LLC, f/k/a Southern Energy Chalk
Point, LLC.

          WHEREAS, on December 18, 2000, Old Mirant and MRAEM, LP, f/k/a Mirant
Americas Energy Marketing, LP ("MRAEM") executed and delivered a PPA and TPA
Assignment and Assumption Agreement under which, among other things, Old Mirant
assigned to MRAEM, and MRAEM assumed, all of Old Mirant's rights and obligations
with respect to the Back-to-Back Arrangement;

          WHEREAS, on December 19, 2000, SMECO, Pepco, and Old Mirant executed
and delivered an Agreement and Consent under which SMECO consented to Pepco's
assignment of the SMECO Agreements to Old Mirant or Old Mirant's permitted
assigns;

          WHEREAS, on December 19, 2000, Pepco, the Other Mirant Entities, and
MRAEM (MRAEM and the Other Mirant Entities are referred to herein collectively
as the "Mirant Entities") executed and delivered an Assignment and Assumption
Agreement under which the Mirant Entities assumed liability for Old Mirant's
Assumed Obligations under the APSA on the terms set forth therein, and disputes
exist between Pepco and the Mirant Entities regarding the interpretation of
those terms, including disputes as to whether those terms create joint and
severable liability and as to what obligations fall within the Assumed
Obligations;

          WHEREAS, on December 19, 2000, Old Mirant executed and delivered to
Pepco a Guarantee Agreement under which Old Mirant absolutely guaranteed the
payment and performance of the obligations of the Mirant Entities under the
APSA, the Ancillary Agreements, and any other agreement or instrument related
thereto;

          WHEREAS, Old Mirant and certain of its subsidiaries and affiliates
(the "Debtors") filed, on July 14-15, 2003, and certain dates thereafter, for
protection under chapter 11 of the Bankruptcy Code, which cases are jointly
administered as In re Mirant Corporation, et. al. in the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the
"Bankruptcy Court"), Case No. 03-46590 (DML) (the "Case");

          WHEREAS, Pepco filed claims in the Case seeking, in part, the
following: $24,699,336.07 under the Back-to-Back Arrangement for power delivered
under a power purchase agreement with Ohio Edison Company for the periods June
2003 and July 1-14, 2003; $2,697,271.00 under the Back-to-Back Arrangement for
power delivered under the Panda PPA for periods prior to July 14, 2003;
$670,028.84 under the FCC Agreement for the periods of June 2003 and July 1-14,
2003; $68,476.45 under various service level agreements provided pre-

2

[image81.gif]

petition; and $37,769.90 under Pepco's General Terms and Conditions for
Furnishing Electric Service in Maryland provided pre-petition (collectively, the
"Pre-Petition Claim");

          WHEREAS, on December 9, 2004, the United States District Court for the
Northern District of Texas, Fort Worth Division (the "District Court"), found
that the Back-to-Back Arrangement was not severable from the APSA, which
decision has been appealed by the Debtors to the United States Court of Appeals
for the Fifth Circuit and is not yet a Final Order;

          WHEREAS, on December 9, 2005, the Bankruptcy Court entered an order in
the Case confirming the Debtors' Amended and Restated Second Amended Joint
Chapter 11 Plan of Reorganization for Mirant Corporation and Its Affiliated
Debtors (the "Debtors' Plan");

          WHEREAS, on December 14, 2004, Mirant Mid Atlantic Services, LLC, was
dissolved and Mirant D.C. O&M, LLC, f/k/a Southern Energy D.C. O&M, LLC, and
f/k/a Southern Energy Morgantown, LLC, merged into Mirant MD Ash Management,
LLC;

          WHEREAS, on December 16, 2005, Mirant Peaker, LLC, f/k/a Southern
Energy Peaker, LLC, merged into Mirant Chalk Point, LLC;

          WHEREAS, the Debtors' Plan became effective on January 3, 2006;

          WHEREAS, Section 10.14 of the Debtors' Plan and paragraph 123 of the
Bankruptcy Court's order approving the Debtors' Plan provide for the accrual of
interest on Pepco's Pre-Petition Claim and on any other Claims (as defined in
the Debtors' Plan) of Pepco as set forth therein;

          WHEREAS, pursuant to Section 8.3 of the Debtors' Plan, the MC Plan
Trust has become the sole member of Old Mirant and, through various wholly-owned
subsidiaries, the successor in interest to MRAEM and MRAREM, LP, f/k/a Mirant
Americas Retail Energy Marketing, LP ("MRAREM"), both of which were dissolved on
March 2, 2006;

          WHEREAS, Section 14.5 of the Debtors' Plan provides that, pending a
determination by Final Order of the disputes regarding the Debtors' right to
reject the Back-to-Back Arrangement and the APSA and the claims of Pepco
thereunder, (i) the Debtors' obligations under the Back-to-Back Arrangement, the
APSA, and the Assumption/Assignment Agreements shall be interim obligations of
MPP and unconditionally guaranteed by New Mirant, and no other subsidiary of New
Mirant shall have any liability with respect to such interim performance, and
(ii) any Debtor's obligations under any other agreement with Pepco or its
subsidiaries (including, without limitation, the Ancillary Agreements) shall be
interim obligations of such Debtor and unconditionally guaranteed by New Mirant,
and no other subsidiary of New Mirant shall have any liability with respect to
such interim performance;

          WHEREAS, the Pepco Settling Parties and the Mirant Settling Parties
have certain disputes with respect to the foregoing matters, including disputes
which are currently the subject of litigation, and the Pepco Settling Parties
and the Mirant Settling Parties desire to settle, on the terms and conditions
described herein, such disputes.




3

[image81.gif]

          NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Pepco Settling Parties and the Mirant Settling
Parties hereby agree as follows:

          1.          Definitions. Unless otherwise defined herein, capitalized
terms used in this Agreement shall have the meanings set forth for such terms in
Schedule 1 attached hereto.

          2.          Settlement Obligations Generally.

          (a)          Mirant Obligations Regarding Certain Contracts. On (or
prior to but effective as of) the Effective Date:

          (i)          Assumed APSA. Pursuant to Section 365 of the Bankruptcy
Code, Old Mirant hereby assumes the APSA, excepting the Back-to-Back
Arrangement, which is not assumed (the "Assumed APSA"), and assigns the Assumed
APSA to MPP. The Assumed APSA shall not include any Other Assumed Agreement or
SMECO Agreement. MPP hereby accepts the assignment of the Assumed APSA, agrees
to cure all defaults under the Assumed APSA (other than defaults that constitute
Released Claims Against Mirant) and agrees to discharge and otherwise perform
when due, without recourse against Pepco, all obligations and liabilities due to
or for the benefit of Pepco thereunder (other than obligations that constitute
Released Claims Against Mirant), provided that MPP shall have no liability under
any Other Assumed Agreement or SMECO Agreement that is assumed pursuant to
Section 2(a)(v) or Section 2(a)(vii) or for any Assumed Obligation that arises
under any Other Assumed Agreement or SMECO Agreement that is assumed pursuant to
Section 2(a)(v) or Section 2(a)(vii).

          (ii)          Panda PPA Consent. Old Mirant and MPP hereby acknowledge
and agree that, by execution of this Agreement, each of Old Mirant and MPP are
deemed to have provided each of the consents contemplated by paragraphs 3(a)(2),
3(a)(3), 3(a)(4) and 5(a) of the January 8, 2004, letter agreement by and
between Panda-Brandywine L.P. and Pepco. Notwithstanding the foregoing, none of
the Mirant Settling Parties shall be liable to Pepco for any of the sums paid or
payable by Pepco to Panda-Brandywine, L.P. pursuant to paragraphs 1, 4 or 8 of
the letter agreement

          (iii)          Unwind Agreement. The parties hereto agree and
acknowledge that the Unwind Agreement for the Panda PPA, as set out in paragraph
3 of the December 19, 2000, letter agreement by and between Pepco and Old Mirant
regarding "Settlement of Outstanding Issues," as subsequently modified, has
expired and that no purchase price adjustment is owed

          (iv)          Guaranty of Assumed APSA. New Mirant shall
unconditionally guarantee MPP's performance of all obligations due to or for the
benefit of Pepco under the Assumed APSA pursuant to, and on or prior to the
Effective Date shall enter into, a guaranty agreement substantially in the form
attached hereto as Exhibit 2(a)(iv).

          (v)          Other Assumed Agreements. Pursuant to Section 365 of the
Bankruptcy Code, each Mirant Settling Party that is a party to an Ancillary
Agreement or other executory contract or unexpired lease identified on Schedule
2(a)(v) attached hereto (collectively, the "Other Assumed Agreements") hereby
assumes each Other Assumed Agreement to which it is a party and, unless such
Mirant Settling Party is identified next to the name of such agreement on

4

[image81.gif]

Schedule 2(a)(v)

as the Mirant Settling Party that will remain liable under such Other Assumed
Agreement, hereby assigns such Other Assumed Agreement to the Mirant Settling
Party that is named on Schedule 2(a)(v) as the assignee thereof. For purposes of
this Agreement, each of MRAEM, MRAREM and Mirant Mid-Atlantic Services, LLC, is
deemed, pursuant to Section 365 of the Bankruptcy Code, to have assumed each
Other Assumed Agreement to which it was a party and to have assigned each such
Other Assumed Agreement to the Mirant Settling Party that is named on Schedule
2(a)(v) as the assignee thereof. Each Mirant Settling Party that is identified
as an assignee of an Other Assumed Agreement on Schedule 2(a)(v) (1) accepts the
assignment of the Other Assumed Agreement to be assigned to it in accordance
herewith, (2) agrees to cure all defaults (other than defaults that constitute
Released Claims Against Mirant) under such Other Assumed Agreement, (3) agrees
to discharge and otherwise perform when due, without recourse against Pepco, all
obligations and liabilities due to or for the benefit of the Pepco Settling
Parties under such Other Assumed Agreement (other than obligations that
constitute Released Claims Against Mirant) and (4) assumes all Assumed
Obligations arising under such Other Assumed Agreement (other than obligations
that constitute Released Claims Against Mirant). Each Mirant Settling Party that
assumes an Other Assumed Agreement and is identified next to the name of such
agreement on Schedule 2(a)(v) as the Mirant Settling Party that will remain
liable for the obligations under such Other Assumed Agreement (A) agrees to cure
all defaults (other than defaults that constitute Released Claims Against
Mirant) under such Other Assumed Agreement, (B) agrees to discharge and
otherwise perform when due, without recourse against Pepco, all obligations and
liabilities due to or for the benefit of the Pepco Settling Parties under such
Other Assumed Agreement (other than obligations that constitute Released Claims
Against Mirant) and (C) assumes all Assumed Obligations arising under such Other
Assumed Agreement (other than obligations that constitute Released Claims
Against Mirant).

          (vi)          Guaranty of Other Assumed Agreements. New Mirant shall
unconditionally guarantee the Mirant Settling Parties' performance of all
obligations and liabilities due to or for the benefit of the Pepco Settling
Parties under the Other Assumed Agreements pursuant to, and on or prior to the
Effective Date shall enter into, a guaranty agreement substantially in the form
attached hereto as Exhibit 2(a)(iv).

          (vii)          SMECO Agreements. Pursuant to Section 365 of the
Bankruptcy Code, Mirant Chalk Point, LLC, hereby assumes and agrees to cure all
defaults under the SMECO Agreements (other than defaults that constitute
Released Claims Against Mirant, which include defaults arising from the failure
to pay amounts accrued under the FCC Agreement prior to July 15, 2003), and
agrees to discharge and otherwise perform when due, without recourse against
Pepco or SMECO, all obligations and liabilities due to or for the benefit of
SMECO thereunder (other than obligations that constitute Released Claims Against
Mirant), provided that Mirant Chalk Point, LLC, need not cure any defaults or
assume any obligations or liabilities waived by SMECO pursuant to the SMECO
Settlement (provided that the SMECO Settlement becomes effective), and provided
further that Pepco shall hold harmless and indemnify the Mirant Settling Parties
from and against any claim by SMECO for legal fees that SMECO has incurred
related to the Case or any proceeding initiated by the Mirant Settling Parties
or SMECO in the Bankruptcy Court or the District Court related to the SMECO
Agreements.

          (viii)          Guaranty of SMECO Agreements. New Mirant shall
unconditionally guarantee Mirant Chalk Point, LLC's performance of all
obligations and liabilities due to or for the benefit of SMECO under the SMECO
Agreements pursuant to, and on or prior to the Effective Date

5

[image81.gif]

shall enter into, a guaranty agreement substantially in the form attached hereto
as Exhibit 2(a)(iv).

          (ix)          Back-to-Back Arrangement. Subject to the provisions of
Sections 5(c) and 5(d), pursuant to Section 365 of the Bankruptcy Code, Old
Mirant rejects the Back-to-Back Arrangement as of midnight on May 31, 2006 (the
"Rejection Time"), and the Back-to-Back Arrangement shall be deemed terminated
as of the Rejection Time, provided that the rejection and termination of the
Back-to-Back Arrangement shall not be deemed to effect or permit the avoidance,
revocation or rescission of any transfers of assets that were made pursuant to
the Back-to-Back Arrangement prior to the Rejection Time. Notwithstanding the
rejection and termination of the Back-to-Back Arrangement, but subject to the
provisions of Sections 3(a) and 4(a) providing for the release of claims with
respect to any default or failure to perform that exists as of the date of this
Agreement and is within the Knowledge of the Pepco Settling Parties or the
Mirant Settling Parties, respectively, (1) Pepco, MPP and New Mirant, as
guarantor, shall remain obligated under the Back-to-Back Arrangement with
respect to energy, capacity or other services delivered during the period after
July 14, 2003, and before the Rejection Time and (2) the Mirant Settling Parties
at their own cost and expense may continue to act on behalf of Pepco in seeking
recovery from Ohio Edison Company of disputed amounts relating to the dispute
regarding whether Ohio Edison Company is required to provide credits against
certain reservation charges that Pepco paid from April through December 2005.

          (x)          Allocation of Liability Under Assumed Agreements and for
Assumed Obligations. Pursuant to Section 365 of the Bankruptcy Code, (1) the
Other Mirant Entities (excluding Mirant Mid-Atlantic Services, LLC) reject the
Assignment and Assumption Agreement, dated December 19, 2000, by and between
Pepco and the Mirant Entities, (2) Old Mirant and the Other Mirant Entities
(excluding Mirant Mid-Atlantic Services, LLC) reject the December 11, 2000
Agreement, and (3) Old Mirant rejects the PPA and TPA Assignment and Assumption
Agreement, dated December 19, 2000, by and between Old Mirant and MRAEM
(collectively the "Assumption/Assignment Agreements"). For purposes of this
Agreement, each of MRAEM and Mirant Mid-Atlantic Services, LLC, is deemed to
have rejected the Assumption/Assignment Agreements to which it was a party. The
parties hereto agree and acknowledge that the Assumption/Assignment Agreements
are rejected and terminated as of the Effective Date, provided that neither the
rejection nor the termination of the Assumption/Assignment Agreements shall be
deemed to effect or permit the avoidance, revocation or rescission of any
transfers of assets that were made pursuant to the Assumption/Assignment
Agreements. Upon the Effective Date and notwithstanding any provision herein or
in the Assumed APSA, the Other Assumed Agreements, or the Assumption/Assignment
Agreements to the contrary, (A) only MPP, and New Mirant as guarantor, shall
have any obligations under the Assumed APSA, and the other Mirant Settling
Parties will have no liability with respect to the Assumed APSA, (B) only a
Mirant Settling Party that assumes but does not assign, or to whom is assigned,
an Other Assumed Agreement, and New Mirant as guarantor, shall have any
obligations under such Other Assumed Agreement or for any Assumed Obligation
arising under such Other Assumed Agreement, and the other Mirant Settling
Parties will have no liability with respect to such Other Assumed Agreement or
for any Assumed Obligation arising under such Other Assumed Agreement, (C) only
Mirant Chalk Point, LLC, and New Mirant as guarantor, shall have any obligations
under the SMECO Agreements or for any Assumed Obligations arising under the
SMECO Agreements, and the other Mirant Settling Parties will have no liability
with respect to the SMECO Agreements or for any Assumed Obligations arising
under the SMECO

6

[image81.gif]

Agreements, and (D) any Assumed Obligation that exists separate from an Other
Assumed Agreement or a SMECO Agreement is and will be the sole obligation of MPP
and guaranteed by New Mirant.

          (b)          Settlement of the Released Claims Against Mirant. Subject
to the provisions of Section 5(c):

          (i)          Pepco's Class 3 Claim. On the Effective Date, the Mirant
Settling Parties shall cause Pepco to receive, on account of (1) the claims
released by Pepco on the Effective Date pursuant to Section 3(a), (2) the
rejection and termination of the Back-to-Back Arrangement, and (3) the rejection
and termination of the Assignment and Assumption Agreement, dated December 19,
2000, by and between Pepco and the Mirant Entities, an allowed Mirant Debtor
Class 3 - Unsecured Claim (as defined in the Debtors' Plan) ("Pepco's Class 3
Claim") against Old Mirant in such amount as will result in a total aggregate
distribution to Pepco (the "Pepco Distribution"), net of any reasonable actual
transaction commissions, fees and expenses incurred by Pepco under the
Liquidation Agreement, having a value of Five Hundred Twenty Million Dollars
($520,000,000.00) (subject to adjustment as provided in Sections 5(c) and 5(f),
the "Pepco Distribution Amount"). The Pepco Distribution shall be paid in up to
Eighteen Million (18,000,000) shares of common stock of New Mirant (the "Pepco
Shares") and/or in cash as provided in Sections 2(b)(ii) and 2(b)(iii). Pepco's
Class 3 Claim shall not be disallowed, reduced or subordinated for any reason
whatsoever, and is accordingly not subject to any offset or reduction for any
reason, including, but not limited to, under Section 502(d) of the Bankruptcy
Code, and none of the Mirant Settling Parties shall take any action that is
inconsistent with the foregoing. Pepco shall not sell, assign, hypothecate or
otherwise transfer Pepco's Class 3 Claim without New Mirant's prior written
consent.

          (ii)          Liquidation of the Pepco Shares. The Pepco Shares will
be delivered by New Mirant to Pepco as an initial distribution of 13.5 million
shares of common stock of New Mirant (the "First Distribution") followed by a
second distribution of shares of common stock of New Mirant (the "Second
Distribution") after the liquidation of the First Distribution. New Mirant shall
notify Pepco within two (2) business days after the Effective Date of the number
of shares to be distributed as part of the Second Distribution, with the number
of shares to be determined by New Mirant so as to be reasonably likely to
minimize any Shortfall Payment (as hereinafter defined) or Excess Payment (as
hereinafter defined) when liquidated and combined with the proceeds from the
liquidation of the First Distribution. No later than twenty (20) business days
following the Effective Date, Pepco shall negotiate with at least four reputable
banks, two of which will be banks identified by New Mirant, to develop a form of
agreement for the liquidation of the Pepco Shares (the "Liquidation Agreement")
that is acceptable to Pepco and at least two of the banks, at least one of which
is a bank identified by New Mirant, and shall provide a copy of the form of
Liquidation Agreement to New Mirant, provided that Pepco shall use commercially
reasonable efforts to promptly provide New Mirant with drafts of any proposed or
suggested Liquidation Agreement as such drafts are exchanged during the course
of negotiations between Pepco and a proposed counterparty bank. The Liquidation
Agreement shall provide for the Pepco Shares to be sold by Pepco to the
counterparty bank or banks as a block trade of the Pepco Shares, with the
objective of maximizing the net proceeds received by Pepco from the liquidation
of the Pepco Shares. The Liquidation Agreement shall further provide that the
13.5 million shares that comprise the First Distribution shall be transferred
from Pepco to the counterparty bank or banks on or before a specified settlement
date set forth in the

7

[image81.gif]

executed Liquidation Agreement and that the shares comprising the Second
Distribution shall be sold from Pepco to a counterparty bank or banks as a
forward sale with delivery to occur upon Pepco's receipt of the Second
Distribution from New Mirant. Within one business day following New Mirant's
receipt of the form of Liquidation Agreement acceptable to Pepco and at least
two of the banks, at least one of which is a bank identified by New Mirant, New
Mirant shall instruct its transfer agent to cause Pepco to receive the First
Distribution as soon as reasonably possible thereafter. As soon as reasonably
possible after receiving the First Distribution, Pepco shall obtain competitive
bids from the banks that found the form of Liquidation Agreement acceptable,
select the bank or banks with whom it will enter into the Liquidation Agreement
on the basis of the competitive bids, enter into the Liquidation Agreement and
liquidate the First Distribution pursuant to the Liquidation Agreement. Within
one business day after Pepco informs New Mirant in writing that Pepco has
liquidated the First Distribution and that the bank or banks purchasing the
Pepco Shares that comprised the First Distribution have represented to Pepco
that it or they can receive the shares comprising the Second Distribution
without any such bank holding five percent or more of the common stock of New
Mirant, New Mirant shall instruct its transfer agent to cause Pepco to receive
the Second Distribution as soon as reasonably possible thereafter, which Second
Distribution Pepco shall also liquidate pursuant to the Liquidation Agreement.
Prior to Pepco's receipt from Mirant of and after Pepco's liquidation of any
Pepco Shares, Pepco shall not directly or indirectly exercise or control the
exercise of any voting or other shareholder rights with respect to such Pepco
Shares, and, upon Pepco's transfer of the Pepco Shares comprising the First
Distribution and the Second Distribution to the bank or banks pursuant to the
Liquidation Agreement, Pepco shall not hold or control any shares of common
stock of New Mirant.

          (iii)          Excess Payment; Shortfall Payment. If the sum of the
proceeds that Pepco receives from the bank or banks under the Liquidation
Agreement as a result of the liquidation of the Pepco Shares, net of any
reasonable actual transaction commissions, fees and expenses incurred by Pepco
under the Liquidation Agreement, plus the amount of any cash payments made to
Pepco pursuant to Section 5(e) of this Agreement is less than the Pepco
Distribution Amount or more than the Pepco Distribution Amount, Pepco shall
immediately inform New Mirant of the amount of the difference between such sum
and the Pepco Distribution Amount. Within two (2) business days of Pepco's
informing New Mirant of the difference between such sum and the Pepco
Distribution Amount, (1) if the sum of the net proceeds that Pepco receives from
the liquidation of the Pepco Shares plus the amount of any cash payments made to
Pepco pursuant to Section 5(e) of this Agreement is greater than the Pepco
Distribution Amount, Pepco shall provide New Mirant with an amount of cash equal
to the difference between such sum and the Pepco Distribution Amount (the
"Excess Payment"), or (2) if the sum of the net proceeds that Pepco receives
from the liquidation of the Pepco Shares plus the amount of any cash payments
made to Pepco pursuant to Section 5(e) of this Agreement is less than the Pepco
Distribution Amount, New Mirant shall provide Pepco with an amount of cash equal
to the difference between such sum and the Pepco Distribution Amount (the
"Shortfall Payment"), provided that the Shortfall Payment shall be credited with
and reduced by such portion of any payment that otherwise would be due to MPP
under Section 5(g) as does not exceed the Shortfall Payment. Notwithstanding
anything else in this Agreement, in no event shall New Mirant be obligated to
distribute in excess of 18 million shares of New Mirant common stock to Pepco on
account of Pepco's Class 3 Claim; provided that any shortfall between (A) the
sum of the net proceeds received by Pepco from the liquidation of the Pepco
Shares actually distributed to Pepco plus the amount of any cash payments made
to Pepco pursuant to Section 5(e) of this Agreement and (B)

8

[image81.gif]

the Pepco Distribution Amount shall be paid as a Shortfall Payment pursuant this
Section 2(b)(iii); and provided further that the total number of Pepco Shares as
well as the number of shares of common stock of New Mirant to be distributed as
part of the First Distribution and the Second Distribution shall be
appropriately adjusted for any stock splits occurring after the date of this
Agreement. Pepco and New Mirant may modify the procedures for the liquidation of
the Pepco Shares by written agreement. Except for the Pepco Distribution, Pepco
shall not be entitled to any distribution under the Debtors' Plan with respect
to Pepco's Class 3 Claim.

          (iv)          Allocation of the Pepco Distribution Amount. Of the
Pepco Distribution Amount, (1) Four Hundred Fifty Million Dollars
($450,000,000.00) shall be allocated to Pepco's damages resulting from Old
Mirant's rejection of the Back-to-Back Arrangement, and (2) Seventy Million
Dollars ($70,000,000.00) shall be allocated as follows: (A) Fifteen Million
Dollars ($15,000,000.00) shall be allocated to claims asserted by Pepco in
connection with the Local Area Support Agreement by and between Pepco and Mirant
Potomac River, LLC, f/k/a Southern Energy Mirant Potomac River, LLC ("Mirant
Potomac"), dated December 19, 2000 (the "LASA"), occasioned by Mirant Potomac's
suspension of operations of the Potomac River Plant in 2005, (B) One Hundred
Thousand Dollars ($100,000.00) shall be allocated to the Bankruptcy Court's
award of that amount to Pepco resulting from Old Mirant's objection to Pepco's
receiving a distribution on its allowed claim under the TPA Settlement prior to
resolution of claims filed by Old Mirant against Pepco, and (C) the remainder of
the $70,000,000.00 shall satisfy the Pre-Petition Claim, claims arising from the
rejection of the Assumption/Assignment Agreements, the administrative claim
related to execution of certificates in connection with pollution control bonds
pursuant to Section 7.12 of the APSA, internal and external legal fees and
expenses incurred in connection with the Case, including the legal fees and
expenses incurred by SMECO, other additional internal and external expenses
incurred in connection with the Case, Pepco's economic costs and losses incurred
as a result of and/or in connection with the Case, and all Released Claims
Against Mirant not otherwise listed in this Section 2(b)(iv).

          (v)          Certain Representations and Warranties by New Mirant. New
Mirant represents and warrants to each of the Pepco Settling Parties that:

          (1) the Pepco Shares delivered by New Mirant to Pepco pursuant to
Section 2(b)(ii) will be duly authorized, validly issued, fully paid and
nonassessable and will be free and clear of any liens or encumbrances of any
kind except as may be created by the Pepco Settling Parties;

          (2) the issuance of the Pepco Shares will not result in the violation
of any federal or state law except for such violations as would not,
individually or in the aggregate, have a material adverse affect on the business
or results of operations of New Mirant and that would not materially hinder or
impair the ability of New Mirant to issue the Pepco Shares pursuant hereto; and

          (3) the reports filed with or furnished to the Securities and Exchange
Commission by New Mirant pursuant to the Securities Exchange Act of 1934, as
amended, (A) since January 1, 2006, through the date of this Agreement, did not,
as of their respective dates, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) subsequent to the date of this Agreement through
the date on which the sales of the Pepco Shares by the Pepco Settling Parties
pursuant to the Liquidation

9

[image81.gif]

Agreement are completed, will not, as of their respective dates, contain any
untrue statement of a material fact nor omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

provided

that New Mirant makes the representations and warranties in Sections 2(b)(v)(2)
and 2(b)(v)(3) solely for purposes of facilitating Pepco's liquidation of the
Pepco Shares pursuant to the Liquidation Agreement, and none of the Pepco
Settling Parties may rely upon such representations or warranties for any other
purpose or assert any claims arising out of the inaccuracy of such
representations and warranties in any other context.

          (c)          Dismissal of Actions. As soon as practicable following
the Effective Date, each of the Pepco Settling Parties and the Mirant Settling
Parties shall cause all pending appeals, adversary actions or other contested
matters between or among the parties hereto relating to any claim, demand,
action or cause of action released pursuant to Section 3(a) or Section 4(a),
including without limitation those listed on Schedule 2(c), to be dismissed with
prejudice. The form of each of the dismissals shall be acceptable to the Pepco
Settling Parties and the Mirant Settling Parties.

          (d)          Stay of Actions. Immediately upon execution of this
Settlement Agreement by each of the Pepco Settling Parties and the Mirant
Settling Parties, each of the Pepco Settling Parties and the Mirant Settling
Parties shall jointly request, pursuant to a Request for Stay substantially in
the form attached hereto as Exhibit 2(d), that the United States Court of
Appeals for the Fifth Circuit ("Fifth Circuit") stay consideration of the cases
captioned Mirant Corp., et al. v. Potomac Electric Power Co., et al., No.
05-10038 (5th Cir.), and Potomac Electric Power Co. v. Mirant Corp., et al., No.
05-10419 (5th Cir.), pending the entry of a Final Order approving this
Settlement Agreement, which Final Order will result in the dismissal of those
cases pursuant to Section 2(c) herein. If the Fifth Circuit does not enter the
requested stay and rules on one or both of the cases identified in this Section
2(d), the Pepco Settling Parties and the Mirant Settling Parties further agree,
regardless of the ruling or rulings of the Fifth Circuit, that they shall each
be bound by the terms of this Settlement Agreement.

          (e)          Future Treatment of this Agreement, the Assumed APSA, and
the Other Assumed Agreements. The Mirant Settling Parties and the Pepco Settling
Parties agree and acknowledge that:

          (i)          the standard of review for any termination of or changes
to any portion of the Assumed APSA, the Back-to-Back Arrangement (if assumed
pursuant to Section 5(c)), the Other Assumed Agreements or the SMECO Agreements
over which the Federal Energy Regulatory Commission ("FERC") has jurisdiction,
whether such changes are proposed by Pepco, MPP, any of the other Mirant
Settling Parties, a non-party, or FERC acting sua sponte, shall be the "public
interest" standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas
Service Corp., 350 U.S. 332 (1956), and Federal Power Commission v. Sierra
Pacific Power Co., 350 U.S. 348 (1956);

          (ii)          the standard of review for any proposed rejection of the
Assumed APSA, the Back-to-Back Arrangement (if assumed pursuant to Section
5(c)), the Other Assumed Agreements, or the SMECO Agreements, or any portion of
those agreements, by any of the

10

[image81.gif]

Pepco Settling Parties or any of the Mirant Settling Parties in bankruptcy
proceedings shall be the "balancing of the equities" test suggested in In re
Mirant Corp., 378 F.3d 511 (5th Cir. 2004);

          (iii)          As a result of the releases provided by the Pepco
Settling Parties herein, Mirant Potomac shall have no obligation under the LASA
to fund the transmission facilities upgrades being implemented by Pepco as a
result of the suspension of operations at the Potomac River Plant that began in
August 2005, including the transmission facilities upgrades approved by the DC
Public Service Commission in March 2006. Pepco and Mirant Potomac further agree
that Pepco shall (1) give Mirant Potomac 30 days' prior written notice of any
planned outage of transmission facilities that would cause an Abnormal Condition
(as defined in the LASA) to occur, and (2) give Mirant Potomac prompt written
notice upon the occurrence of any unplanned outages of such transmission
facilities. Pepco shall comply with the notification requirements under the
Department of Energy Order EO-05-01; and

          (iv)   Notwithstanding anything to the contrary herein (1) if Old
Mirant rejects the Back-to-Back Arrangement pursuant to this Agreement, a breach
of any of the Assumed APSA, the Back-to-Back Arrangement, the Other Assumed
Agreements or the SMECO Agreements, respectively, shall not entitle the
non-defaulting party to terminate, suspend performance under, or exercise any
other right or remedy under or with respect to any of the other such agreements,
and (2) if, however, New Mirant elects to have the Back-to-Back Arrangement
assumed and assigned by Old Mirant pursuant to Section 5(c), nothing in this
Agreement shall prejudice any claim or argument by the Pepco Settling Parties
that the Assumed APSA, the Back-to-Back Arrangement, and the Other Assumed
Agreements constitute a single non-severable agreement, the material breach of
which would entitle the Pepco Settling Parties to suspend or terminate all
performance by the Pepco Settling Parties thereunder, or any defense of the
Mirant Settling Parties to any such claim or argument.

          3.          Release in Favor of the Mirant Settling Parties. The Pepco
Settling Parties execute the following release in favor of the Mirant Settling
Parties and their subsidiaries, affiliates, shareholders, officers, directors
and employees (collectively, the "Mirant Releasees"):

          (a)          Except as otherwise provided in Section 3(b), effective
as of the Effective Date and for and in consideration of the terms of this
Agreement, the Pepco Settling Parties, acting for themselves and each of their
predecessors, assigns, and successors, do hereby compromise, settle and fully
release and forever discharge the Mirant Releasees of and from any and all
claims, demands, actions, or causes of action which the Pepco Settling Parties
had, or may now have, own, or hold for relief, compensation, damages, losses, or
remedy of any kind or character, arising from the following: (i) the
Pre-Petition Claim (other than claims for contingent liabilities based on the
Debtors' potential failure to perform under executory contracts or unexpired
leases after the date of this Agreement), (ii) the administrative claim related
to execution of certificates in connection with pollution control bonds pursuant
to Section 7.12 of the APSA, (iii) the claims asserted by Pepco in connection
with the LASA occasioned by the suspension of operations of the Potomac River
Plant in 2005, (iv) internal and external legal fees and expenses incurred in
connection with the Case, including the legal fees and expenses incurred by
SMECO, and other additional internal and external expenses incurred in
connection with the Case, (v) the Bankruptcy Court's award of One Hundred
Thousand Dollars ($100,000.00) to Pepco resulting from Old Mirant's objection to
Pepco's receiving a distribution on its allowed claim under the

11

[image81.gif]

TPA Settlement prior to resolution of claims filed by Old Mirant against Pepco,
(vi) any other claims filed by the Pepco Settling Parties in the Case and/or in
any litigation related to, resulting from or arising out of the Case (other than
claims for contingent liabilities based on the Debtors' potential failure to
perform under executory contracts or unexpired leases in the future), (vii)
claims arising from the rejection of the Assumption/Assignment Agreements,
(viii) if the Back-to-Back Arrangement is rejected, claims arising from the
rejection of the Back-to-Back Arrangement (other than claims with respect to
energy, capacity or other services delivered during periods after July 14, 2003,
and before the Rejection Time, which claims shall survive the termination and
rejection of the Back-to-Back Arrangement as provided in Section 2(a)(ix)), and
(ix) claims arising under the Assumed APSA, the Back-to-Back Arrangement, the
Other Assumed Agreements or the SMECO Agreements with respect to any default or
failure to perform by any of the Mirant Settling Parties that (1) exists as of
the date of this Agreement and (2) is within the Knowledge of the Pepco Settling
Parties (such claims, demands, actions or causes of action collectively, and
except as otherwise provided in Section 3(b), the "Released Claims Against
Mirant").

          (b)          Section 3(a) only releases the specific claims, demands,
actions, and causes of action described therein, and does not release any other
claim, demand, action or cause of action against the Mirant Releasees or any
other person or entity. For further clarity, Section 3(a) does not release (i)
any Mirant Settling Party that assumes but does not assign, or to whom is
assigned, the Assumed APSA, the Back-to-Back Arrangement (if assumed pursuant to
Section 5(c)), an Other Assumed Agreement, or a SMECO Agreement from breaches of
such agreement occurring after the date of this Agreement, (ii) existing claims
under the Assumed APSA, the Back-to-Back Arrangement, an Other Assumed
Agreement, or a SMECO Agreement that are not within the Knowledge of the Pepco
Settling Parties, (iii) existing obligations under the Assumed APSA, the
Back-to-Back Arrangement (if assumed pursuant to Section 5(c)), an Other Assumed
Agreement, or a SMECO Agreement for which the Mirant Settling Parties are not in
default (or which the Mirant Settling Parties have not failed to perform when
due) as of the date of this Agreement or (iv) if the Back-to-Back Arrangement is
rejected, obligations arising under the Back-to-Back Arrangement prior to the
Rejection Time or with respect to energy, capacity or other services delivered
during periods after July 14, 2003, and before the Rejection Time, for which the
Mirant Settling Parties are not in default (or which the Mirant Settling Parties
have not failed to perform when due) as of the date of this Agreement. The
Released Claims Against Mirant shall not include any claim for breach of this
Agreement or the New Mirant Guaranty.

          (c)          The Pepco Settling Parties represent and warrant that, to
their Knowledge and as of the date of this Agreement, one or more of the Pepco
Settling Parties is the only owner of the Released Claims Against Mirant, that
such Released Claims Against Mirant have not been assigned, encumbered or
transferred, and that such Pepco Settling Parties have unqualified authority, by
the signatories immediately below, to release the same.

          (d)          Each of the Pepco Settling Parties represents and
warrants that, to its Knowledge and as of the date of this Agreement, no
Affiliate of any Pepco Settling Party, other than another Pepco Settling Party,
holds any claims, demands, actions, or causes of action against any Mirant
Settling Party or any of their respective Affiliates.




12

[image81.gif]

          (e)          The Pepco Settling Parties represent and warrant that,
upon the Effective Date, this Agreement effects a full, complete and final
settlement, satisfaction and extinguishment of the Released Claims Against
Mirant.

          (f)          In entering into and executing this Agreement, the Pepco
Settling Parties have not relied upon any statement or representation pertaining
to this matter made by any representative, agent or employee of the Mirant
Releasees, or any person, firm, organization or corporation hereby released, or
by any person or persons representing them that is not set forth herein; but the
Pepco Settling Parties have consulted with attorneys of their own independent
choosing and have determined this settlement is in their best interest.

          (g)          The Pepco Settling Parties represent and warrant that,
except for the approvals described in Section 5(a): they have full power to
execute, deliver and perform this Agreement; this Agreement has been duly
authorized, executed and delivered by the Pepco Settling Parties and constitutes
the valid and binding obligation of the Pepco Settling Parties; and the
execution, delivery and performance of this Agreement by the Pepco Settling
Parties requires no consent, approval or authorization by or filing with any
third party or governmental authority (other than any of the foregoing which has
been obtained or made) and does not and will not (with notice, the passage of
time or both) contravene or violate any agreement or commitment binding upon the
Pepco Settling Parties or any provision of applicable law.

          (h)          Except for such defaults or failures to perform that are
Released Claims Against Mirant or postpetition amounts incurred and payable in
the ordinary course of business that are not past due, the Pepco Settling
Parties represent and warrant that, to their Knowledge and as of the date of
this Agreement, the Mirant Settling Parties are not in default of and have not
failed to perform (i) any obligation owed to any Pepco Settling Party under the
Assumed APSA, (ii) any obligation owed to any Pepco Settling Party under the
Back-to-Back Arrangement, (iii) any obligation owed to any Pepco Settling Party
under any Other Assumed Agreement or any obligation arising under such Other
Assumed Agreement, or (iv) any obligation owed to SMECO under the SMECO
Agreements or any obligation arising under the SMECO Agreements. The Pepco
Settling Parties further represent and warrant that, to their Knowledge and as
of the date of this Agreement, the Pepco Settling Parties are not aware of any
claim, defense or other matter that could have been asserted by the Pepco
Settling Parties in the Case and/or in any litigation related to, resulting
from, or arising out of the Case that was not so asserted.

          (i)          Except for such defaults or failures to perform that are
Released Claims Against Pepco or postpetition amounts incurred and payable in
the ordinary course of business that are not past due, the Pepco Settling
Parties represent and warrant that, to their Knowledge and as of the date of
this Agreement, the Pepco Settling Parties are not in default of and have not
failed to perform (i) any material obligation owed to any Mirant Settling Party
under the Assumed APSA, (ii) any material obligation owed to any Mirant Settling
Party under the Back-to-Back Arrangement, (iii) any material obligation owed to
any Mirant Settling Party under any Other Assumed Agreement or any material
obligation arising under such Other Assumed Agreement, or (iv) any material
obligation owed to any Mirant Settling Party under the SMECO Agreements or any
material obligation arising under the SMECO Agreements. The Pepco Settling
Parties further represent and warrant that, to their Knowledge and as of the
date of this Agreement, the Pepco Settling Parties are not aware of any claim,
defense or other matter that could have been


13

[image81.gif]

asserted by the Mirant Settling Parties in the Case and/or in any litigation
related to, resulting from, or arising out of the Case that was not so asserted.

          (j)          Based on the Mirant Settling Parties' representation that
Old Mirant, MRAEM, MRAREM, Mirant Mid-Atlantic Services, LLC, the Plan Trustees,
the MC Plan Trust, and the estate of the MC Plan Trust (i) will not be party to
or performing the Assumed APSA, the Back-to-Back Arrangement (if assumed
pursuant to Section 5(c)), any of the SMECO Agreements, or any of the Other
Assumed Agreements, (ii) are not affiliated with New Mirant and (iii) have been
or at some point in the future will be dissolved (or, in the case of the Plan
Trustees, have their trusteeships terminated), effective as of the Effective
Date and for and in consideration of the terms of this Agreement, the Pepco
Settling Parties, acting for themselves and each of their predecessors, assigns,
and successors, do hereby compromise, settle and fully release and forever
discharge Old Mirant, MRAEM, MRAREM, Mirant Mid-Atlantic Services, LLC, the Plan
Trustees, the MC Plan Trust, and the estate of the MC Plan Trust of and from any
and all claims, demands, actions, or causes of action which the Pepco Settling
Parties had, or may now have, own, or hold for relief, compensation, damages,
losses, or remedy of any kind or character against those parties. This release
shall not affect in any way the treatment of Pepco's Class 3 Claim in accordance
with the other provisions of this Agreement or the obligations of the Mirant
Settling Parties under the other provisions of this Agreement.

          4.          Release in Favor of Pepco. The Mirant Settling Parties
execute the following release in favor of Pepco and its subsidiaries,
affiliates, shareholders, officers, directors and employees (collectively, the
"Pepco Releasees"):

          (a)          Except as otherwise provided in Section 4(b), effective
as of the Effective Date and for and in consideration of the terms of this
Agreement, the Mirant Settling Parties, acting for themselves and each of their
predecessors, assigns, and successors, do hereby compromise, settle and fully
release and forever discharge the Pepco Releasees of and from any and all
claims, demands, actions, or causes of action which the Mirant Settling Parties
had, or may now have, own, or hold for relief, compensation, damages, losses, or
remedy of any kind or character, arising from or related to any of the
following: (i) any claim, defense or other matter that was asserted in the Case
and/or in any litigation related to, resulting from, or arising out of the Case
(other than claims for contingent liabilities based on any of the Pepco Settling
Parties' potential failure to perform under executory contracts or unexpired
leases after the date of this Agreement), including without limitation the cases
styled Mirant Corporation, et al. v. Potomac Electric Power Company, Civil
Action No. 4:03-CV-00944 (N.D. Tex.); Mirant Corporation, Mirant Peaker, LLC,
and Mirant Chalk Point, LLC v. Southern Maryland Electric Cooperative, Inc., and
Potomac Electric Power Company, Adv. Case No. 04-4073 (Bankr. N.D. Tex.); Mirant
Corporation, et al. v. Potomac Electric Power Company, Civil Action No.
4:05-CV-00095 (N.D. Tex.); Mirant Corporation v. Potomac Electric Power Company,
et al., Civil Action No. 4:05-CV-00606 (N.D. Tex.); Mirant Corporation et al. v.
Southern Maryland Electric Cooperative, Inc., and Potomac Electric Power
Company, Adv. Case No. 05-04258 (Bankr. N.D. Tex.); Mirant Corporation et al. v.
Potomac Electric Power Company, Adv. Case No. 05-04259 (Bankr. N.D. Tex.); and
Mirant Corporation, et al. v. Potomac Electric Power Company, Civil Action No.
4:05-CV-00810 (N.D. Tex.), (ii) any right to avoid or recover under Sections
544, 545, 547, 548, 549, 550, 551 and/or 553 of the Bankruptcy Code, or under
any similar state statutes, any payments received by or on behalf of Pepco or
SMECO, respectively, prior to the Effective Date, and (iii) claims arising under
the Assumed APSA, the Back-to-Back

14

[image81.gif]

Arrangement, the Other Assumed Agreements or the SMECO Agreements with respect
to any default or failure to perform by any of the Pepco Settling Parties that
(1) exists as of the date of this Agreement and (2) is within the Knowledge of
the Mirant Settling Parties (such claims, demands, actions or causes of action
collectively, and except as otherwise provided in Section 4(b), the "Released
Claims Against Pepco").

          (b)          Section 4(a) only releases the specific claims, demands,
actions, and causes of action described therein, and does not release any other
claim, demand, action or cause of action against the Pepco Releasees or any
other person or entity. For further clarity, Section 4(a) does not release (i)
any Pepco Settling Party from breaches of the Assumed APSA, the Back-to-Back
Arrangement (if assumed pursuant to Section 5(c)), or an Other Assumed Agreement
occurring after the date of this Agreement, (ii) existing claims under the
Assumed APSA, the Back-to-Back Arrangement, or an Other Assumed Agreement that
are not within the Knowledge of the Mirant Settling Parties, (iii) existing
obligations under the Assumed APSA, the Back-to-Back Arrangement (if assumed
pursuant to Section 5(c)), or an Other Assumed Agreement for which the Pepco
Settling Parties are not in default (or which the Pepco Settling Parties have
not failed to perform when due) as of the date of this Agreement or (iv) if the
Back-to-Back Arrangement is rejected, obligations arising under the Back-to-Back
Arrangement prior to the Rejection Time or with respect to energy, capacity or
other services delivered during periods after July 14, 2003, and before the
Rejection Time for which the Pepco Settling Parties are not in default (or which
the Pepco Settling Parties have not failed to perform when due) as of the date
of this Agreement, which obligations shall survive the rejection and termination
of the Back-to-Back Arrangement as provided in Section 2(a)(ix), including
Pepco's obligation to remit to MPP any payments that Pepco may recover from Ohio
Edison Company upon resolution of the dispute regarding whether Ohio Edison
Company is required to provide credits against certain reservation charges that
Pepco paid from April through December 2005. The Released Claims Against Pepco
shall not include any claim for breach of this Agreement.

          (c)          The Mirant Settling Parties represent and warrant that,
to their Knowledge and as of the date of this Agreement, one or more of the
Mirant Settling Parties is the only owner of the Released Claims Against Pepco,
that such Released Claims Against Pepco have not been assigned, encumbered or
transferred, and that the Mirant Settling Parties have unqualified authority, by
the signatories immediately below, to release the same.

          (d)          Each of the Mirant Settling Parties represents and
warrants that, to its Knowledge and as of the date of this Agreement, no
Affiliate of any Mirant Settling Party, other than another Mirant Settling
Party, holds any claims, demands, actions, or causes of action against any Pepco
Settling Party or any of their respective Affiliates.

          (e)          The Mirant Settling Parties represent and warrant that,
upon the Effective Date, this Agreement effects a full, complete and final
settlement, satisfaction and extinguishment of the Released Claims Against
Pepco.

          (f)          In entering into and executing this Agreement, the Mirant
Settling Parties have not relied upon any statement or representation pertaining
to this matter made by any representative, agent or employee of the Pepco
Releasees, or any person, firm, organization or corporation hereby released, or
by any person or persons representing them that is not set forth


15

[image81.gif]

herein; but the Mirant Settling Parties have consulted with attorneys of their
own independent choosing and have determined this settlement is in their best
interest.

          (g)          The Mirant Settling Parties represent and warrant that,
except for the approvals described in Section 5(a): they have full power to
execute, deliver and perform this Agreement; this Agreement has been duly
authorized, executed and delivered by or on behalf of the Mirant Settling
Parties and constitutes the valid and binding obligation of the Mirant Settling
Parties; and the execution, delivery and performance of this Agreement by or on
behalf of the Mirant Settling Parties requires no consent, approval or
authorization by or filing with any third party or governmental authority (other
than any of the foregoing which has been obtained or made) and does not and will
not (with notice, the passage of time or both) contravene or violate any
agreement or commitment binding upon the Mirant Settling Parties or any
provision of applicable law.

          (h)          Except for such defaults or failures to perform that are
Released Claims Against Pepco or postpetition amounts incurred and payable in
the ordinary course of business that are not past due, the Mirant Settling
Parties represent and warrant that, to their Knowledge and as of the date of
this Agreement, the Pepco Settling Parties are not in default of and have not
failed to perform (i) any obligation owed to any Mirant Settling Party under the
Assumed APSA, (ii) any obligation owed to any Mirant Settling Party under the
Back-to-Back Arrangement, (iii) any obligation owed to any Mirant Settling Party
under any Other Assumed Agreement or any obligation arising under such Other
Assumed Agreement, or (iv) any obligation owed to any Mirant Settling Party
under the SMECO Agreements or any obligation arising under the SMECO Agreements.
The Mirant Settling Parties further represent and warrant that, to their
Knowledge and as of the date of this Agreement, the Mirant Settling Parties are
not aware of any claim, defense or other matter that could have been asserted by
the Mirant Settling Parties in the Case and/or in any litigation related to,
resulting from, or arising out of the Case that was not so asserted.

          (i)          Except for such defaults or failures to perform that are
Released Claims Against Mirant or postpetition amounts incurred and payable in
the ordinary course of business that are not past due, the Mirant Settling
Parties represent and warrant that, to their Knowledge and as of the date of
this Agreement, the Mirant Settling Parties are not in default of and have not
failed to perform (i) any material obligation owed to any Pepco Settling Party
under the APSA, (ii) any material obligation owed to any Pepco Settling Party
under the Back-to-Back Arrangement, (iii) any material obligation owed to any
Pepco Settling Party under any Other Assumed Agreement or any material
obligation arising under such Other Assumed Agreement, or (iv) any material
obligation owed to SMECO under the SMECO Agreements or any material obligation
arising under the SMECO Agreements. The Mirant Settling Parties further
represent and warrant that, to their Knowledge and as of the date of this
Agreement, the Mirant Settling Parties are not aware of any claim, defense or
other matter that could have been asserted by the Pepco Settling Parties in the
Case and/or in any litigation related to, resulting from, or arising out of the
Case that was not so asserted.

          (j)          Effective as of the Effective Date and for and in
consideration of the terms of this Agreement, Old Mirant, the Plan Trustees, the
MC Plan Trust, and the estate of the MC Plan Trust do hereby compromise, settle
and fully release and forever discharge the Pepco Settling Parties of and from
any and all claims, demands, actions, or causes of action which Old Mirant,

16

[image81.gif]

the Plan Trustees, the MC Plan Trust, and the estate of the MC Plan Trust may
now have, own, or hold for relief, compensation, damages, losses, or remedy of
any kind or character against the Pepco Settling Parties. This release shall not
affect in any way the treatment of Pepco's Class 3 Claim in accordance with the
other provisions of this Agreement or the obligations of the Pepco Settling
Parties under the other provisions of this Agreement.

          5.          Conditions Precedent to the Effective Date; Efforts To
Cause the Effective Date to Occur; Share Price Trigger; Performance Pending
Appeal.

          (a)          The "Effective Date" means and shall be the date as of
which, and shall be conditioned upon, each of the following having occurred: the
Applicable Court shall have entered an order or orders pursuant to Rule 9019 of
the Federal Rules of Bankruptcy Procedure approving this Agreement, all Exhibits
and Schedules attached hereto, the SMECO Settlement, and all transactions
contemplated hereby and thereby, and such order or orders shall not materially
modify or amend the transactions contemplated by this Agreement and the Exhibits
and Schedules hereto or the SMECO Settlement (such orders, collectively, the
"Approval Order"), each of which Approval Order, as proposed to the Applicable
Court and entered by the Applicable Court, shall be satisfactory to Pepco and
New Mirant and entered pursuant to a motion acceptable to Pepco and New Mirant
and shall have become a Final Order.

          (b)          Each of the Mirant Settling Parties and the Pepco
Settling Parties shall use commercially reasonable efforts to cause the
Effective Date to occur promptly, including using commercially reasonable
efforts to obtain, on an expedited basis, approval of this Agreement pursuant to
Rule 9019 of the Federal Rules of Bankruptcy Procedure by the Applicable Court.
In addition, each of the Pepco Settling Parties and the Mirant Settling Parties
shall support this Agreement in any communications, whether oral or written, as
to the matters that are the subject of this Agreement with any court of
competent jurisdiction, FERC, the Public Service Commission of Maryland, the
Public Service Commission of the District of Columbia, the People's Counsel for
the State of Maryland, the People's Counsel for the District of Columbia, and
all other applicable regulatory agencies.

          (c)         Notwithstanding anything herein to the contrary, prior to
the Election Termination Date, if a Share Price Trigger occurs, New Mirant may
elect, by giving Pepco written notice by the tenth business day after the first
occurrence of a Share Price Trigger, that the Back-to-Back Arrangement not be
rejected and terminated. If New Mirant so elects, then (i) Section 2(a)(ix) will
be void and of no effect, (ii) pursuant to Section 365 of the Bankruptcy Code
and Section 14.5 of the Debtors' Plan, Old Mirant will assume the Back-to-Back
Arrangement and assign the Back-to-Back Arrangement to MPP effective as of the
Effective Date, (iii) MPP will accept the assignment of the Back-to-Back
Arrangement, cure all defaults under the Back-to-Back Arrangement (other than
defaults that constitute Released Claims Against Mirant) and agree to discharge
and otherwise perform when due, without recourse against Pepco, all obligations
and liabilities due to or for the benefit of Pepco thereunder (other than
obligations that constitute Released Claims Against Mirant), (iv) New Mirant
shall unconditionally guaranty MPP's performance of all obligations due to or
for the benefit of Pepco under the Back-to-Back Arrangement pursuant to, and on
or prior to the Effective Date shall enter into, a guaranty agreement
substantially in the form attached hereto as Exhibit 2(a)(iv), (v) only MPP, and
New Mirant as guarantor, shall have any obligations under the Back-to-Back
Arrangement, and the other Mirant Settling Parties will have no liability with
respect to the Back-to-Back

17

[image81.gif]

Arrangement, (vi) the Pepco Distribution Amount shall be reduced to Seventy
Million Dollars ($70,000,000), (vii) only the portion of the Pepco Distribution
Amount allocable to the Pre-Petition Claim and any interest payable pursuant to
Section 5(f) shall be paid in Pepco Shares and the balance of the Pepco
Distribution Amount shall be paid in cash, (viii) the provisions of Sections
2(b)(ii) and 2(b)(iii) shall apply to the liquidation of the Pepco Shares
distributed on account of Pepco's Class 3 Claim, provided that there shall be
only a single distribution of Pepco Shares, in an amount reasonably anticipated
to produce aggregate proceeds equal to the Pepco Distribution Amount when
liquidated and combined with the cash payment, unless the Pepco Shares to be
distributed on account of the Pepco Distribution would equal or exceed a five
percent (5%) voting interest in New Mirant, in which case there shall be two
distributions of Pepco Shares as provided in Section 2(b)(ii), (ix) the Pepco
Distribution Amount shall be allocated to claims asserted by Pepco in accordance
with Section 2(b)(iv)(2), (x) except for the Pepco Distribution, as modified
pursuant to this Section 5(c), Pepco shall not be entitled to any distribution
under the Debtors' Plan with respect to Pepco's Class 3 Claim and (xi) in all
other respects, this Agreement shall remain in full force and effect. If New
Mirant does not timely elect that the Back-to-Back Arrangement not be rejected
and terminated as provided in the first sentence of this Section 5(c) following
the first occurrence of a Share Price Trigger, then Mirant shall be deemed to
have waived any right to make such election and this Section 5(c) will be void
and of no effect.

          (d)          If the Approval Order is appealed, the Mirant Settling
Parties shall continue to perform all of their obligations under the APSA, the
Back-to-Back Arrangement, the Other Assumed Agreements, the SMECO Agreements,
and the Assumption/Assignment Agreements in accordance with the provisions of
Sections 14.5 and 14.8 of the Debtors' Plan until the Approval Order becomes a
Final Order or there is a Final Order allowing the Mirant Settling Parties to
cease performance of those obligations.

          (e)          If the Approval Order is appealed, New Mirant shall pay
to Pepco the sum of Seventy Million Dollars ($70,000,000) on account of the
Pepco Distribution, which payment (i) shall be made on the third business day
after the ninth day after the entry of the Approval Order if the Approval Order
is not stayed pending appeal, or within five (5) business days after the
expiration of the stay if the Approval Order is stayed pending appeal, and (ii)
shall be allocated to claims asserted by Pepco in accordance with Section
2(b)(iv)(2) (the "Advance Payment"). If the Approval Order becomes a Final
Order, (1) New Mirant shall distribute Pepco Shares to Pepco in accordance with
the provisions of Section 2(b)(ii) as if the Advance Payment had not been made,
(2) Pepco shall liquidate the Pepco Shares in accordance with the provisions of
Section 2(b)(ii), and (iii) the Advance Payment shall be included as a cash
payment made to Pepco on account of the Pepco Distribution in the calculation of
any Shortfall Payment or Excess Payment.

          (f)          If (i) the Approval Order is appealed and is stayed
pending appeal and (ii) the Advance Payment is not made by the third business
day after the ninth day after entry of the Approval Order, the Pepco
Distribution Amount shall be increased by an amount equal to four percent (4%)
per annum simple interest on $70,000,000.00, calculated from the date of entry
of the Approval Order to the date of Pepco's receipt of $70,000,000 pursuant to
Section 5(e).

          (g)          Further, if (i) the Approval Order becomes a Final Order,
either after an appeal or otherwise and (ii) the Back-to-Back Arrangement is not
assumed pursuant to Section 5(c),

18

[image81.gif]

Pepco, within two (2) business days after receiving the full consideration due
to Pepco under this Agreement on account of the Pepco Distribution, shall pay
MPP an amount equal to the aggregate amount of any payments made by the Mirant
Settling Parties on account of the Back-to-Back Arrangement for energy, capacity
or other services delivered after May 31, 2006, less any portion of such amount
credited against the Shortfall Payment pursuant to Section 2(b)(iii)(2).

          6.          Previously Settled Claims and Other Agreements. Nothing in
this Agreement affects previously settled claims between the Pepco Settling
Parties and their subsidiaries and affiliates and the Mirant Settling Parties
and their respective subsidiaries and affiliates, including, but not limited to,
(a) the Amended Settlement Agreement and Release among Pepco, MRAEM, and Old
Mirant, dated as of October 24, 2003, and approved by the Bankruptcy Court on
November 19, 2003, or any agreement entered into in connection therewith or
contemplated thereby (the "TPA Settlement"), (b) the Settlement Agreement and
Release among Pepco and Old Mirant, dated as of October 14, 2005, and approved
by the Bankruptcy Court on November 23, 2005, or any agreement entered into in
connection therewith or contemplated thereby, (c) the Stipulation for Allowance
of General Unsecured Claim of Substation Test Company, dated June 15, 2005, or
any agreement entered into in connection therewith or contemplated thereby, and
(d) the Stipulation for Allowance of General Unsecured Claim of W.A. Chester,
LLC, dated July 15, 2005, or any agreement entered into in connection therewith
or contemplated thereby. Further, nothing in this Agreement modifies other
executory contracts or unexpired leases that were not executed in connection
with or as a result of the APSA, including, but not limited to, any agreements
between Potomac Energy Services, Inc. and a Mirant Settling Party or an
Affiliate of a Mirant Settling Party, provided that each such other executory
contract or unexpired lease shall be assumed, or assumed and assigned, and
performed by the Mirant Settling Party identified next to the name of such
agreement in Schedule 2(a)(v) as the Mirant Settling Party that will remain
liable for the obligations under the agreement, as specified in Section 2(a)(v)

          7.          Termination.

          (a)          Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated (or shall terminate, in the case of
clause (iii) below) as follows:

 

(i)          at any time prior to entry of the Approval Order, by the mutual
written consent of each of Pepco and New Mirant;

 

(ii)          by Pepco, if on or before the fourteenth day after the Pepco
Settling Parties' execution of this Agreement, Pepco gives New Mirant written
notice that it believes, in its sole discretion, that any applicable regulatory
agency opposes Pepco's consummating the transactions contemplated by this
Agreement and/or the agreements to be entered into pursuant hereto;

 

(iii)          prior to the Effective Date, automatically if any material term
or provision of this Agreement is found by a final, non-appealable judicial
order in any proceeding in any jurisdiction to be invalid or unenforceable;



19

[image81.gif]

 

(iv)          prior to the Effective Date, by Pepco, in the event of any
material breach by any of the Mirant Settling Parties of any of their covenants,
representations or warranties contained herein and the failure of such Mirant
Settling Party to cure such breach within five days after receipt of written
notice from Pepco requesting such breach to be cured; or

 

(v)          prior to the Effective Date, by New Mirant, in the event of any
material breach by any of the Pepco Settling Parties of any of their covenants,
representations or warranties contained herein and the failure of such Pepco
Settling Party to cure such breach within five days after receipt of written
notice from New Mirant requesting such breach to be cured.

          (b)    If either Pepco or New Mirant desires to terminate this
Agreement under Section 7(a), the party so desiring such termination shall give
written notice of such termination to each of the other parties to this
Agreement.

          (c) In the event that this Agreement shall be terminated pursuant to
this Section 7, Pepco shall repay any Advance Payment made to Pepco, with simple
interest at four percent (4%) per annum from the date the Advance Payment was
paid to the date of repayment, within five (5) business days of the termination,
and all other obligations under this Agreement shall be terminated and of no
further force or effect without further action by any party hereto and without
liability of any party hereto to the others, provided that (i) the foregoing
shall not relieve any party in breach of this Agreement at the time of such
termination from liability in respect of such breach, and (ii) the following
Sections shall survive termination of this Agreement: Section 6 (excluding the
the proviso in the last sentence thereof), this Section 7(c), Section 8, Section
10(b), Section 10(c) and Section 10(g) through 10(i). In addition, upon
termination of this Agreement, no rights or obligations, nor any claims or
defenses, of the Pepco Settling Parties or the Mirant Settling Parties existing
prior to the date of this Agreement, including, without limitation, the
obligations of any of the Mirant Settling Parties or the Pepco Settling Parties
under the APSA, the Back-to-Back Arrangement, the Other Assumed Agreements, or
the SMECO Agreements, will be prejudiced, compromised, discharged or otherwise
affected in any way, and all shall exist as if this Agreement had never been
executed, and, in such event, neither this Agreement nor any negotiations or
writings in connection with this Agreement shall in any way be construed as or
deemed to be evidence of or an admission on behalf of any party hereto regarding
any claim or right that such party may have against another party hereto.

          8.          Indemnification.

          (a)          In addition to any other rights and remedies the Mirant
Releasees may have at law or by agreement, Pepco shall hold harmless and
indemnify the Mirant Releasees from and against, and shall compensate and
reimburse the Mirant Releasees on demand for, any and all loss, damage, injury,
claim, demand, settlement, judgment, award, fine, penalty, fee (including any
reasonable legal fee, reasonable expert fee, reasonable accounting fee or
reasonable advisory fee), charge, cost (including any reasonable cost of
investigation) and/or expense, which is suffered or incurred by any of the
Mirant Releasees or to which any of the Mirant Releasees may otherwise become
subject at any time and which arises directly from or directly as a result of:
(i) the breach of any representation or warranty made by the Pepco Settling
Parties in this Agreement, or (ii) the breach of any covenant or agreement of
the Pepco Settling Parties contained in this Agreement; provided that nothing in
this Section 8(a) shall be construed as imposing upon Pepco any obligation to
hold harmless or indemnify the Mirant Releasees with

20

[image81.gif]

respect to rights or obligations arising under the APSA, the Back-to-Back
Arrangement, an Other Assumed Agreement or a SMECO Agreement.

          (b)          In addition to any other rights and remedies the Pepco
Releasees may have at law or by agreement, New Mirant shall hold harmless and
indemnify the Pepco Releasees from and against, and shall compensate and
reimburse the Pepco Releasees on demand for, any and all loss, damage, injury,
claim, demand, settlement, judgment, award, fine, penalty, fee (including any
reasonable legal fee, reasonable expert fee, reasonable accounting fee or
reasonable advisory fee), charge, cost (including any reasonable cost of
investigation), and/or expense, which is suffered or incurred by any of the
Pepco Releasees or to which any of the Pepco Releasees may otherwise become
subject at any time and which arises directly from or directly as a result of:
(i) the breach of any representation or warranty made by any of the Mirant
Settling Parties in this Agreement or the New Mirant Guaranty, or (ii) the
breach of any covenant or agreement of the Mirant Settling Parties contained in
this Agreement or the New Mirant Guaranty; provided that nothing in this Section
8(b) shall be construed as imposing upon New Mirant any obligation to hold
harmless or indemnify the Pepco Releasees with respect to rights or obligations
arising under the APSA, the Back-to-Back Arrangement, an Other Assumed Agreement
or a SMECO Agreement.

          9.          Relationship to Debtors' Plan. This Agreement is intended
to resolve disputes existing between the parties regarding the assumption or
rejection of the APSA, the Back-to-Back Arrangement, and certain other
agreements. These disputes resulted in the inclusion of Sections 14.5 and 14.8
in the Debtors' Plan. The parties intend this Agreement to resolve fully those
disputes, and, therefore, as of the Effective Date, all portions of the Debtors'
Plan and the Bankruptcy Court's December 9, 2005, order confirming the Debtors'
Plan relating to or concerning the matters addressed by this Agreement,
including Sections 14.5 and 14.8 of the Debtors' Plan, are moot and no longer
have any application. To the extent that there are any inconsistencies or
discrepancies between this Agreement and the Debtors' Plan, or the Bankruptcy
Court order approving the Debtors' Plan, the terms of this Agreement shall
control.

          10.          Miscellaneous.

          (a)          This Agreement may be amended, assigned, modified or
supplemented only by written agreement executed by the Mirant Settling Parties
and the Pepco Settling Parties.

          (b)          All disputes relating to or arising out of this Agreement
shall be governed by the laws of the District of Columbia, excluding its
choice-of-law rules. The United States District Court for the District of
Columbia shall have jurisdiction over any suit, action, or other proceeding
pertaining to or arising out of the terms and application of this Agreement or,
if any such suit, action or proceeding may not be brought in the United States
District Court for the District of Columbia for jurisdictional reasons, the
Superior Court for the District of Columbia shall have jurisdiction over any
such suit, action or proceeding.

          (c)          Except as expressly provided herein, this Agreement shall
not create any third party beneficiary rights in any person and shall not confer
any rights or remedies upon any person other than the parties and their
respective successors and permitted assigns.



21

[image81.gif]

           (d)          Except as expressly set forth herein, none of the
provisions of the Assumed APSA, the Back-to-Back Arrangement (if assumed
pursuant to Section 5(c)), any Other Assumed Agreement or any SMECO Agreement,
including, without limitation, the Assumed Obligations of New Mirant, MPP, or
each Mirant Settling Party that is a party to the Assumed APSA, an Other Assumed
Agreement or a SMECO Agreement and the Retained Liabilities of Pepco as set
forth in the Assumed APSA, shall be deemed to be amended, modified or otherwise
changed by this Agreement or the transactions contemplated hereby.

          (e)          This Agreement (including the Schedules and Exhibits
hereto) constitutes the entire agreement and understanding of the parties with
respect to the settlement and releases contemplated herein and supersedes all
prior agreements and understandings, written or oral, between the parties with
respect to such settlement and releases.

          (f)          The recitals in this Agreement constitute an integral
part of the agreement of the parties and are legally binding to the same extent
as if the same were set forth in a section of this Agreement.

          (g)          This Agreement uses the words "herein," "hereof," and
"hereunder" and words of similar import to refer to this Agreement as a whole
and not to any provision of this Agreement, and the words "Section," "Schedule,"
and "Exhibit" refer to Sections of, and Schedules and Exhibits to, this
Agreement unless otherwise specified.

          (h)          Whenever the context so requires, the singular number
includes the plural and vice versa, and a reference to one gender includes the
other gender and the neuter.

          (i)          Except where the context otherwise requires, the word
"including" (and, with correlative meaning, the word "include") means including
without limiting the generality of any description preceding that word, and the
words "shall" and "will" are used interchangeably and have the same meaning.

          (j)          All references to "$" or "dollars" are to U.S. dollars.

          (k)          All notices required or permitted under this Agreement
must be in writing and will be deemed to be delivered and received (i) when
actually received by the party to whom notice is sent if personally delivered,
(ii) when sent by facsimile (with electronic confirmation of successful
transmission) before 5:00 p.m. Eastern Prevailing Time on a business day with a
copy of such facsimile sent to the recipient by reputable overnight courier
service (charges prepaid) on the same day, or (iii) one business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
in each case addressed to the appropriate party or parties, at the address of
such party or parties set forth below (or at such other address as such party
may designate by written notice to all other parties in accordance with this
Section 10(k)):

          If to Pepco or any of the other Pepco Settling Parties:

 

Pepco Holdings, Inc.
701 Ninth Street NW
Suite 1100
Washington, DC 20068
Attn: General Counsel

22

[image81.gif]

 

With a copy, which shall not constitute notice, to:

 

Jonathan P. Guy
Orrick, Herrington & Sutcliffe LLP
3050 K Street, NW
Washington, DC 20007

 

If to New Mirant or any of the other Mirant Settling Parties:

 

Mirant Corporation
1155 Perimeter Center West
Suite 100
Atlanta, GA 30338-5416
Attn: General Counsel

 

With a copy, which shall not constitute notice, to

 

Craig Averch
White & Case LLP
633 W. 5th Street, Suite 1900
Los Angeles, CA 90071-2007

          (l)          The claims and distribution rights provided for in this
Agreement shall not be subject to reconsideration under Section 502(j) of the
Bankruptcy Code, Rule 3008 of the Federal Rules of Bankruptcy Procedure or any
other applicable law. Except as provided in the Agreement, any and all Released
Claims Against Mirant are expunged and disallowed in their entirety and shall
not be asserted in any forum, and such disallowed claims shall not be subject to
reconsideration under Section 502(j) of the Bankruptcy Code, Rule 3008 of the
Federal Rules of Bankruptcy Procedure or any other applicable law.

          (m)          This Agreement may be executed in any number of
counterparts, each of which, when executed, will be deemed an original and all
of which together will be deemed to be one and the same instrument. This
Agreement may be executed by a signature delivered electronically by facsimile
or by the use of Adobe portable document format, which shall be deemed the same
as an original signature.

          (n)          From time to time after the date of this Agreement until
the completion of the transactions contemplated by this Agreement, each of the
parties hereto (other than Old Mirant and the MC Plan Trust) shall execute and
deliver such documents and provide such assurances and take such actions, as any
other party may reasonably request in order to consummate or more effectively to
consummate the transactions contemplated hereby, including without limitation
the entry by Pepco into the Liquidation Agreement and the consummation of the
transactions contemplated thereby.

          (o)          Each of the Pepco Settling Parties and the Mirant
Settling Parties acknowledges that (i) this Agreement is the result of
negotiations among the parties, and has been reviewed by




23

[image81.gif]

each party and its counsel, and (ii) all parties contributed to the drafting of
this Agreement. Accordingly, this Agreement shall be deemed the product of each
party, and no ambiguity shall be construed in favor of or against any party on
the basis that it was the drafter of the Agreement.

          (p)          This Agreement is a settlement of disputed claims and
other matters. In executing this Agreement, no party is admitting any liability
with respect to any of the claims against it released in this Agreement or any
other matter addressed herein. Neither this Agreement, nor any act performed or
document executed pursuant to this Agreement is or may be deemed to be, or may
be used by a Mirant Settling Party or a Pepco Settling Party as, an admission
of, or evidence of, the validity of any released claim.

          (q)          This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any
Mirant Settling Party without the prior written consent of Pepco or by any Pepco
Settling Party without the prior written consent of New Mirant.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


24

[image81.gif]

          IN WITNESS WHEREOF, the Mirant Settling Parties and the Pepco Settling
Parties have caused this Settlement Agreement and Release to be signed by their
respective duly authorized officers or representatives as of the date set forth
above.

 

POTOMAC ELECTRIC POWER
COMPANY

 

By

/s/ KIRK J. EMGE               

 

Name:  Kirk J. Emge
    Title:  General Counsel

 

CONECTIV ENERGY SUPPLY, INC.

 

By

/s/ W. H. SPENCE              

 

Name:  W. H. Spence
    Title:  President

 

PEPCO ENERGY SERVICES, INC.

 

By

/s/ JOHN HUFFMAN         

 

Name:  John Huffman
    Title:  COO

 

PEPCO GAS SERVICES, INC.

 

By

/s/ JOHN HUFFMAN         

 

Name:  John Huffman
    Title:  COO

 

PEPCO HOLDINGS, INC.

 

By

/s/ KIRK J. EMGE               

 

Name:  Kirk J. Emge
    Title:  Vice President



 

 

 

 

25

[image81.gif]

 

POTOMAC CAPITAL INVESTMENT CORPORATION

 

By

/s/ KEVIN McGOWAN            

 

Name:  Kevin McGowan
    Title:  President & CEO

 

MIRANT CORPORATION

 

By

/s/ HUGH DAVENPORT           

 

Name:  Hugh Davenport
    Title:  Senior Vice President

 

MIRANT POWER PURCHASE, LLC

 

By

/s/ ROBERT DRISCOLL            

 

Name:  Robert Driscoll
    Title:  Chief Operating Officer

 

MC 2005, LLC

 

By

MC PLAN TRUST, SOLE MEMBER
/s/ JOSEPH A. PARDO, CO-TRUSTEE

 

Name:  Joseph A. Pardo
    Title:  Co-Trustee

 

MIRANT MID-ATLANTIC, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  President and Chief Executive Officer

 

MIRANT POTOMAC RIVER, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  President and Chief Executive Officer



 

 

 

26

[image81.gif]

 

MIRANT CHALK POINT, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  President and Chief Executive Officer

 

MIRANT PINEY POINT, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  President and Chief Executive Officer

 

MIRANT MD ASH MANAGEMENT, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  President and Chief Executive Officer

 

MIRANT ENERGY TRADING, LLC

 

By

/s/ ROBERT DRISCOLL           

 

Name:  Robert Driscoll
    Title:  Chief Operating Officer

 

MIRANT SERVICES, LLC

 

By

/s/ HUGH DAVENPORT           

 

Name:  Hugh Davenport
    Title:  Vice President

 

"

MC PLAN TRUST"  

By

/s/ JOSEPH A. PARDO             

 

Name:  Joseph A. Pardo
    Title:  Co-Trustee



 

 

 

27

[image81.gif]



 

LIST OF SCHEDULES AND EXHIBITS

Schedules

 

Schedule 1

Definitions

Schedule 2(a)(v)

Other Assumed Agreements

Schedule 2(c)

Adversary Proceedings and Contested Matters

Exhibits

Exhibit 2(a)(iv)

Form of New Mirant Guaranty

Exhibit 2(d)

Form of Request for Stay



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image81.gif]

Schedule 1

          When used in the Agreement, the following terms shall have the
following meanings.

          1.          "Advance Payment" has the meaning set forth in Section
5(e).

          2.          "Affiliate" means, with respect to any Person, all Persons
that would fall within the definition assigned to such term in Section 101(2) of
the Bankruptcy Code, if such Person was a debtor in a case under the Bankruptcy
Code.

          3.          "Agreement" has the meaning set forth in the first
paragraph.

          4.          "Ancillary Agreements" has the meaning set forth for such
term in the APSA.

          5.          "Applicable Court" means such court of competent
jurisdiction, as determined, designated or agreed to by the United States
District Court for the Northern District of Texas.

          6.          "Approval Order" has the meaning set forth in Section
5(a).

          7.          "APSA" has the meaning set forth in the first Whereas
provision.

          8.          "Assumed APSA" has the meaning set forth in Section
2(a)(i).

          9.          "Assumed Obligations" has the meaning set forth for such
term in the APSA.

          10.          "Auctioned Assets" has the meaning set forth for such
term in the APSA.

          11.          "Assumption/Assignment Agreements" has the meaning set
forth for such term in Section 2(a)(x).

          12.          "Back-to-Back Arrangement" has the meaning set forth in
the second Whereas provision.

          13.          "Bankruptcy Code" means title 11 of the United States
Code.

          14.          "Bankruptcy Court" has the meaning set forth in the
eleventh Whereas provision.

          15.          "Case" has the meaning set forth in the eleventh Whereas
provision.

          16.          "Debtors" has the meaning set forth in the eleventh
Whereas provision.

          17.          "Debtors' Plan" has the meaning set forth in the
fourteenth Whereas provision.

          18.          "December 11, 2000 Agreement" has the meaning set forth
in the fifth Whereas provision.



[image81.gif]

          19.          "District Court" has the meaning set forth in the
thirteenth Whereas provision.

          20.          "Effective Date" has the meaning set forth in Section
5(a).

          21.          "Election Termination Date" means the date that New
Mirant instructs its transfer agent, pursuant to Section 2(b)(ii), to cause
Pepco to receive the First Distribution.

          22.          "Excess Payment" has the meaning set forth in Section
2(b)(iii).

          23.          "FCC Agreement" has the meaning set forth in the sixth
Whereas provision.

          24.          "FERC" has the meaning set forth in Section 2(e)(i).

          25.          "Fifth Circuit" has the meaning set forth in Section
2(d).

          26.          "Final Order" means (a) an order or judgment of the
Bankruptcy Court or any other court or adjudicative body as to which the time to
appeal, petition for certiorari, or move for reargument or rehearing has expired
and as to which no appeal, petition for certiorari, or other proceedings for
reargument or rehearing shall then be pending, or (b) in the event that an
appeal, writ of certiorari, reargument, or rehearing thereof has been sought,
such order of the Bankruptcy Court or any other court or adjudicative body shall
have been affirmed by the highest court to which such order was appealed, or
certiorari has been denied, or from which reargument or rehearing was sought,
and the time to take any further appeal, petition for certiorari or move for
reargument or rehearing shall have expired; provided, that no order shall fail
to be a Final Order solely because of the possibility that a motion pursuant to
Section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal Rules
of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to such
order.

          27.          "First Distribution" has the meaning set forth in Section
2(b)(ii).

          28.          "Knowledge," when used with respect to any party hereto,
means the actual knowledge, as of or before the date of the Agreement, of a
member of senior management of such party, including any officer at the Vice
President or higher level.

          29.          "LASA" has the meaning set forth in Section 2(b)(iv).

          30.          "Liquidation Agreement" has the meaning set forth in
Section 2(b)(ii).

          31.          "MC Plan Trust" means the trust established pursuant to
the terms of that certain Plan Trust Declaration dated as of January 3, 2006, by
and among the Debtors and the Plan Trustees.

          32.          "Mirant Entities" has the meaning set forth in the ninth
Whereas provision.

          33.          "Mirant Potomac" has the meaning set forth in Section
2(b)(iv)

          34.          "Mirant Releasees" has the meaning set forth in Section
3.

[image81.gif]

          35.          "Mirant Settling Parties" has the meaning set forth in
the first paragraph.

          36.          "MPP" has the meaning set forth in the first paragraph.

          37.          "MRAEM" has the meaning set forth in the seventh Whereas
provision.

          38.          "MRAREM" has the meaning set forth in the nineteenth
Whereas provision.

          39.          "New Mirant" has the meaning set forth in the first
paragraph.

          40.          "New Mirant Guaranty" means the guaranty executed by New
Mirant pursuant to Sections 2(a)(iv), 2(a)(vi) and 2(a)(viii).

          41.          "Other Assumed Agreements" has the meaning set forth in
Section 2(a)(v).

          42.          "Old Mirant" has the meaning set forth in the first
paragraph.

          43.          "Other Mirant Entities" has the meaning set forth in the
fifth Whereas provision.

          44.          "Panda PPA" has the meaning set forth in the third
Whereas provision.

          45.          "Pepco" has the meaning set forth in the first paragraph.

          46.          "Pepco Distribution" has the meaning set forth in Section
2(b)(i).

          47.          "Pepco Distribution Amount" has the meaning set forth in
Section 2(b)(i).

          48.          "Pepco Releasees" has the meaning set forth in Section 4.

          49.          "Pepco's Class 3 Claim" has the meaning set forth in
Section 2(b)(i).

          50.          "Pepco Settling Parties" has the meaning set forth in the
first paragraph.

          51.          "Pepco Shares" has the meaning set forth in Section
2(b)(i).

          52.          "Person" means an individual, corporation, partnership,
limited liability company, joint venture, trust, estate, unincorporated
association, unincorporated organization, governmental entity, or political
subdivision thereof, or any other entity.

          53.          "Plan Trustees" means Mr. Auren Primack, Phoenix
Advisors, LLC, and Kurtzman Carson Consultants LLC in their capacity as trustees
of the MC Plan Trust.

          54.          "Pre-Petition Claim" has the meaning set forth in the
twelfth Whereas provision.

          55.          "Rejection Time" has the meaning set forth in Section
2(a)(ix).



[image81.gif]

          56.          "Released Claims Against Mirant" has the meaning set
forth in Section 3(a).

          57.          "Released Claims Against Pepco" has the meaning set forth
in Section 4(a).

          58.          "Retained Liabilities" has the meaning set forth for such
term in the APSA.

          59.          "Second Distribution" has the meaning set forth in
Section 2(b)(ii).

          60.          "Share Price Trigger" means that, for four business days
in a twenty consecutive business day period, the closing price of shares of New
Mirant common stock (adjusted for any stock splits occurring after the date of
the Agreement), as reported by the New York Stock Exchange, is less than Sixteen
Dollars ($16.00) per share.

          61.          "Shortfall Payment" has the meaning set forth in Section
2(b)(iii).

          62.          "Site Lease" has the meaning set forth in the sixth
Whereas provision.

          63.          "SMECO" has the meaning set forth in the sixth Whereas
provision.

          64.          "SMECO Agreements" has the meaning set forth in the sixth
Whereas provision.

          65.          "SMECO Settlement" shall mean a settlement agreement and
release between (a) SMECO and (b) New Mirant, Old Mirant, Mirant Mid-Atlantic,
LLC, Mirant Potomac, Mirant Chalk Point, LLC, Mirant Piney Point, LLC, Mirant MD
Ash Management, LLC, and the MC Plan Trust with respect to the SMECO Agreements.

          66.          "TPA Settlement" has the meaning set forth in Section 6.



 

 

 

 

 

 

 

 

 

 

[image81.gif]

 

Schedule 2(a)(v)

Schedule of Assumed, or Assumed and Assigned, Executory Contracts and Unexpired
Leases

Original Mirant Party

Counterparty

Contract Name/Description

Mirant Settling Party to Remain or Become Liable for Obligations of Original
Mirant Party

Mirant Potomac River, LLC

The Bank of New York, as trustee

Non-Disturbance and Attornment Agreement by and between The Bank of New York, as
trustee, and Southern Energy Potomac River, LLC dated 12/19/2000

Mirant Potomac River, LLC

MRAEM, LP

Conectiv Energy Supply, Inc.

Incoming Parent Guaranty by and between Mirant Americas Energy Marketing, LP,
Conectiv Energy Supply, Inc. (Counterparty), and Pepco Holdings, Inc.
(Guarantor) in the amount of $15,000,000 effective 5/16/2003

Mirant Energy Trading, LLC

MRAEM, LP

Pepco Energy Services, Inc.

Incoming Parent Guaranty by and between Mirant Americas Energy Marketing, LP,
Pepco Energy Services, Inc. (Counterparty), and Pepco Holdings, Inc. (Guarantor)
in the amount of $5,000,000 effective 12/20/2004

Mirant Energy Trading, LLC

MRAREM, LP

Pepco

Electronic Data Interchange Trading Partner Agreement by and between Pepco and
Mirant Americas Retail Energy Marketing, LP, dated 1/22/03

Mirant Energy Trading, LLC

Old Mirant

Pepco

Entitlements/Benefits Agreement by and between Pepco and Southern Energy, Inc.
dated 12/19/2000

Mirant Power Purchase, LLC

Mirant Potomac River, LLC

Pepco

Interconnection Agreement (Potomac River) by and between Pepco and Southern
Energy Potomac River, LLC dated 12/19/2000

Mirant Potomac River, LLC

Mirant Chalk Point, LLC (as successor to Mirant Peaker, LLC)

Pepco

Interconnection Agreement (Chalk Point) by and among Pepco, Southern Energy
Chalk Point, LLC, and Southern Energy Peaker, LLC dated 12/19/2000

Mirant Chalk Point, LLC

Mirant Mid-Atlantic, LLC

Pepco

Interconnection Agreement (Dickerson) by and between Pepco and Southern Energy
Mid-Atlantic, LLC dated 12/19/2000

Mirant Mid-Atlantic, LLC

[image81.gif]

Mirant Mid-Atlantic, LLC

Pepco

Interconnection Agreement (Morgantown) by and between Pepco and Southern Energy
Mid-Atlantic, LLC dated 12/19/2000

Mirant Mid-Atlantic, LLC

Mirant Potomac River, LLC

Pepco

Local Area Support Agreement by and between Pepco and Southern Energy Potomac
River, LLC dated 12/19/2000

Mirant Potomac River, LLC

Mirant Potomac River, LLC

Pepco

Site Lease Agreement by and between Pepco and Southern Energy Potomac River, LLC
dated 12/19/2000

Mirant Potomac River, LLC

MRAREM, LP

Pepco

Supplier Coordination Agreement by and between Pepco and Mirant Americas Retail
Energy Marketing, LP, dated 1/22/2003

Mirant Energy Trading, LLC

Mirant Chalk Point, LLC; Mirant Piney Point, LLC

Pepco

Easement, License and Attachment Agreement (Chalk Point Station) by and between
Southern Energy Chalk Point, LLC, Southern Energy Piney Point, LLC and Pepco
dated 12/19/2000

Mirant Chalk Point, LLC; Mirant Piney Point, LLC

Mirant MD Ash Management; Mirant Mid-Atlantic, LLC

Pepco

Easement, License and Attachment Agreement (Dickerson Station) by and between
Southern Energy Mid-Atlantic, LLC, Southern Energy MD Ash Management, LLC, and
Pepco dated 12/19/2000

Mirant MD Ash Management, LLC; Mirant Mid-Atlantic, LLC

Mirant Mid-Atlantic, LLC; Mirant Piney Point, LLC

Pepco

Easement, License and Attachment Agreement (Morgantown Station) by and between
Southern Energy Mid-Atlantic, LLC, Southern Energy Piney Point, LLC, and Pepco
dated 12/19/2000

Mirant Mid-Atlantic, LLC; Mirant Piney Point, LLC

Mirant Potomac River, LLC

Pepco

Easement, License and Attachment Agreement (Potomac River) by and between
Southern Energy Potomac River, LLC and Pepco dated 12/19/2000

Mirant Potomac River, LLC

Mirant Mid-Atlantic, LLC

Pepco

License Agreement by and between Southern Energy Mid-Atlantic, LLC and Pepco
dated 12/19/2000

Mirant Mid-Atlantic, LLC

Old Mirant

Pepco

Stormwater Discharge Agreement by and between Pepco and Southern Energy, Inc.
dated 12/19/2000

Mirant Power Purchase, LLC

Mirant MD Ash Management, LLC (as successor to Mirant D.C. O&M, LLC)

Pepco

Operation and Maintenance Agreement for Buzzard Point and Benning Facilities
Located in Washington D.C. by and between Pepco and Southern Energy D.C. O&M,
LLC dated 12/19/2000

Mirant MD Ash Management, LLC

[image81.gif]

Mirant Mid-Atlantic, LLC

Pepco

Assignment and Assumption Agreement (SEMA; Bowling; Calvert; FBI; Charles County
at Morgantown) by and between Pepco and Southern Energy Mid-Atlantic, LLC dated
12/19/2000

Mirant Mid-Atlantic, LLC

Mirant Mid-Atlantic, LLC

Pepco

Assignment and Assumption Agreement (SEMA: Samuel and Julia Gough (2 leases)) by
and between Pepco and Southern Energy Mid-Atlantic, LLC dated 12/19/2000

Mirant Mid-Atlantic, LLC

Mirant MD Ash Management, LLC

Pepco

Assignment and Assumption Agreement (SEAM: Jamison at Westland) by and between
Pepco and Southern Energy MD Ash Management, LLC dated 12/19/2000

Mirant MD Ash Management, LLC

Mirant Chalk Point, LLC

Pepco

Assignment and Assumption Agreement (SECP: State of Maryland Dept. of Natural
Resources and Maryland Bd. of Public Works) by and between Pepco and Southern
Energy Chalk Point, LLC dated 12/19/2000

Mirant Chalk Point, LLC

Mirant Potomac River, LLC

Pepco

Assignment and Assumption Agreement (SEPR: Metricom at Potomac River) by and
between Pepco and Southern Energy Potomac River, LLC dated 12/19/2000

Mirant Potomac River, LLC

Mirant Mid-Atlantic, LLC

Pepco

Assignment and Assumption Agreement (SEMA: CNG at Dickerson) by and between
Pepco and Southern Energy Mid-Atlantic, LLC dated 12/19/2000

Mirant Mid-Atlantic, LLC

Mirant Piney Point, LLC

Pepco;
The Bank of New York

Assignment and Assumption of License Agreement and Easement Agreements (SEPP:
Oil Pipeline) by and among Pepco, The Bank of New York and Southern Energy Piney
Point, LLC dated 12/19/2000

Mirant Piney Point, LLC

Mirant Piney Point, LLC

Pepco

Assignment and Assumption Agreement (SEPP: Pipeline Permits) by and between
Pepco and Southern Energy Piney Point, LLC dated 12/19/2000

Mirant Piney Point, LLC

Mirant Mid-Atlantic, LLC

Pepco

Assignment and Assumption Agreement (SEMA: Railroad Permits) by and between
Pepco and Southern Energy Mid-Atlantic, LLC dated 12/19/2000

Mirant Mid-Atlantic, LLC

Mirant Chalk Point, LLC

Pepco

Assignment and Assumption Agreement (SECP: SMECO and Washington Gas Light at
Chalk Point) by and between Pepco and Southern Energy Chalk Point, LLC dated
12/19/2000

Mirant Chalk Point, LLC

Old Mirant

Pepco

Three Letter Agreements between Pepco and Southern Energy, Inc. dated 10/23/2000
and 11/21/2000 (relating to the Ryceville-Piney Point Pipeline)

Mirant Power Purchase, LLC

[image81.gif]

Mirant Services, LLC (as successor to Southern Energy Resources, Inc.) and
affiliates of Southern Energy Resources, Inc. as of 12/8/2000

Pepco

Transfer of Assets and Indemnification Agreement by and between Pepco and its
affiliates and Southern Energy Resources, Inc. and its affiliates dated
12/8/2000

Mirant Services, LLC

Mirant Mid-Atlantic, LLC

Pepco

Agreement for Continued Availability of Coverage Under Pepco Health Benefits by
and between Pepco and Southern Energy Mid-Atlantic, LLC dated 11/2/2000

Mirant Power Purchase, LLC

Old Mirant

Pepco

Letter Agreement between Pepco and Southern Energy, Inc., dated 12/19/2000
(relating to SO2 and NO2 allowances)

Mirant Power Purchase, LLC

Various Mirant Settling Parties, MRAEM or Mirant Mid-Atlantic Services, LLC

Pepco and/or its subsidiaries

Any other executory contract or unexpired lease entered into by a Mirant
Settling Party, MRAEM or Mirant Mid-Atlantic Services, LLC with Pepco and/or its
subsidiaries, but not including the Assumed APSA, the Back-to-Back Arrangement,
the FCC Agreement, the Site Lease, the Assumption/Assignment Agreements, the
Guarantee Agreement dated December 19, 2000, or the letter agreement dated
December 19, 2000, relating to the unwind agreement for the Panda PPA

Postpetition executory contracts or unexpired leases will be performed by the
Mirant Settling Parties party thereto or their successors in interest in
accordance with the terms of the contracts or leases.  Prepetition executory
contracts or unexpired leases will be performed by the Mirant Settling Party
that, after the effective date of the Debtors' Plan, owns or leases the assets
or facilities to which the executory contract or unexpired lease relates, or, if
such contract or lease does not relate to any specific assets or facilities,
Mirant Power Purchase, LLC.



 

 

 

 

 

 

[image81.gif]

 

Schedule 2(c)

          Upon the occurrence of the Effective Date, the Pepco Settling Parties
and the Mirant Settling Parties shall cause all pending appeals, adversary
actions or other contested matters between or among the parties hereto relating
to any claim, demand, action or cause of action released pursuant to Sections
3(a) or 4(a) to be dismissed with prejudice, including, without limitation, the
following causes of action:

1.

Mirant Corporation, et al. v. Potomac Electric Power Company

,
Civil Action No. 4:03-CV-00944 (N.D. Tex.)

2.

Mirant Corporation, Mirant Peaker, LLC, and Mirant Chalk Point, LLC v. Southern
Maryland Electric Cooperative, Inc., and Potomac Electric Power Company

,
Adv. Case No. 04-04073 (Bankr. N.D. Tex.)

3.

Potomac Electric Power Company v. Mirant Corporation, et al.

,
Civil Action No. 4:05-CV-00095 (N.D. Tex.)

4.

Mirant Corporation v. Potomac Electric Power Company, et al.

,
Civil Action No. 4:05-CV-00606 (N.D. Tex.)

5.

Mirant Corporation, et al. v. Southern Maryland Electric Cooperative, Inc., and
Potomac Electric Power Company

,
Adv. Case No. 05-04258 (Bankr. N.D. Tex.)

6.

Mirant Corporation, et al. v. Potomac Electric Power Company

,
Adv. Case No. 05-04259 (Bankr. N.D. Tex.)

7.

Debtor's Motion (I) Pursuant to 11 U.S.C. § 365 to Assume, Assume and Assign, or
Reject Certain Agreements with Potomac Electric Power Company; and (II) For
Disgorgement of Funds Paid Postpetition Under the Back-to-Back Agreement
Pursuant to 11 U.S.C. §§ 105, 503, and 549,
Bankr. N.D. Tex., Doc. No. 12405

8.

Motion of Debtors (I) to Reject the Facility and Capacity Credit Agreement and
the Site Lease with Southern Maryland Electric Cooperative, Inc.; and (II) for
Disgorgement of Funds Paid Postpetition Pursuant to 11 U.S.C. §§ 105, 503, and
549,
Bankr. N.D. Tex., Doc. No. 12406

9.

Mirant Corporation, et al. v. Potomac Electric Power Company

,
Civil Action No. 4:05-CV-00810 (N.D. Tex.)

10.

Southern Maryland Electric Cooperative, Inc., and Potomac Electric Power Company
v. Mirant Peaker, LLC, Mirant Chalk Point, LLC, and Mirant Corporation

,
No. 4:06-CV-00041 (N.D. Tex.)



[image81.gif]

11.

Mirant Corp., et al. v. Potomac Electric Power Co., et al.

,
No. 05-10038 (5th Cir.)

12.

Potomac Electric Power Co. v. Mirant Corp., et al.

,
No. 05-10419 (5th Cir.)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image81.gif]

Exhibit 2(a)(iv)

- Form of New Mirant Guaranty

GUARANTEE AGREEMENT

          THIS GUARANTEE AGREEMENT (this "Agreement"), dated as of __________,
2006, by and between Mirant Corporation, a Delaware corporation ("Guarantor"),
and Potomac Electric Power Company, a District of Columbia and Virginia
corporation (together with its successors and permitted endorsees, transferees
and assigns, "Pepco"). Guarantor and Pepco are referred to herein individually
as a "Party" and collectively as the "Parties." Capitalized terms used herein
and defined in the Settlement Agreement (as defined below) have the meanings set
forth for such terms in the Settlement Agreement.

          WHEREAS, Mirant and Pepco, among others, are parties to that certain
Settlement Agreement and Release dated as of May 30, 2006 (the "Settlement
Agreement") pursuant to which the parties thereto agreed to settle, on the terms
and conditions contained therein, certain disputes, including disputes with
respect to the APSA, the Back-to-Back Arrangement, the Other Assumed Agreements,
the SMECO Agreements and the Assumed Obligations.

          WHEREAS, pursuant to and subject to the terms and provisions of the
Settlement Agreement, MPP has assumed the Assumed APSA [and the Back-to-Back
Arrangement]1 certain Mirant Settling Parties have assumed or accepted the
assignment of the Other Assumed Agreements and have assumed the Assumed
Obligations arising under the Other Assumed Agreements, Mirant Chalk Point, LLC
has assumed the SMECO Agreements and assumed the Assumed Obligations arising
under the SMECO Agreements, and MPP has assumed the Assumed Obligations not
arising under the Other Assumed Agreements or the SMECO Agreements.

          WHEREAS, pursuant to the Settlement Agreement, Mirant has agreed to
guarantee the payment and performance of the obligations of the other Mirant
Settling Parties under the Assumed APSA, [the Back to Back Arrangement],2 the
Other Assumed Agreements, the SMECO Agreements and the Assumed Obligations
(collectively, the "Underlying Agreements") pursuant to this Agreement.

          NOW, THEREFORE, the Parties agree, effective as of the Effective Date,
as follows:

          SECTION 1. Purpose and Intent. IT IS THE PURPOSE AND INTENT OF THIS
AGREEMENT THAT THE OBLIGATIONS OF GUARANTOR UNDER THIS AGREEMENT ARE
IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL, PRESENT AND CONTINUING UNDER ANY AND
ALL CIRCUMSTANCES UNTIL TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

          SECTION 2. Guarantee. Guarantor absolutely, irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety,
(a) the due and punctual payment to Pepco of (i) each payment required to be
made by the other Mirant Settling Parties under the

______________________

1

  If applicable.

2

  Id.

[image81.gif]

Underlying Agreements when and as due, whether at maturity or by reason of
acceleration or otherwise and at all times thereafter, including payments in
respect of reimbursement of disbursements and interest thereon and (ii) all
other monetary obligations, including indemnities, fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the other Mirant Settling Parties under the
Underlying Agreements (all such obligations referred to in this clause (a) being
collectively referred to as the "Monetary Obligations") and (b) the due and
punctual performance and observance of, and compliance with, all covenants,
agreements, obligations and liabilities of the other Mirant Settling Parties
under the Underlying Agreements or the Settlement Agreement (all such
obligations referred to in the preceding clauses (a) and (b) and any extensions,
renewals or replacements thereof being collectively referred to as the
"Obligations").

          SECTION 3. Payment of Costs. Guarantor agrees to pay and reimburse
Pepco for all reasonable costs, legal expenses and attorneys' and paralegals'
fees of every kind (excluding those costs, expenses and fees of attorneys and
paralegals who may be employees of Pepco), paid by, or incurred by or on behalf
of, Pepco in enforcing its rights under this Agreement, provided that the
Guarantor shall not be liable for any expenses of Pepco if no payment or
performance is determined to be due from Guarantor under this Agreement.

          SECTION 4. Waiver of Notice and Defenses. To the fullest extent
permitted by applicable law, Guarantor hereby expressly, absolutely,
unconditionally and irrevocably waives all notices whatsoever with respect to
this Agreement, with respect to the Underlying Agreements, with respect to the
Settlement Agreement or with respect to the Obligations, including, without
limitation, presentment to, demand of payment from and protest, dishonor,
default or nonpayment to the other Mirant Settling Parties or any other person
of any of the Obligations, and notice of acceptance of its guarantee. To the
fullest extent permitted by applicable law, the obligations of Guarantor
hereunder shall not be affected by (a) the failure of Pepco to assert any claim
or demand or to enforce or exercise any right or remedy against the other Mirant
Settling Parties in respect of the Obligations or any delay in connection
therewith, or (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement not made in
accordance with Section 13 of this Agreement.

          SECTION 5. Continuing Guarantee of Payment and Performance. Guarantor
further agrees that its guarantee contained herein constitutes a continuing
guarantee of payment and performance when due, and not of collection, and
therefore Pepco shall not be required (although it is entitled, at its option)
to prosecute collection, enforcement or other remedies against the other Mirant
Settling Parties, any other guarantor or any other person, before calling on
Guarantor for payment and performance of the Obligations. Guarantor further
waives any right to require that any resort be had by Pepco (although it is
entitled, at its option) to any security.



 

 

[image81.gif]

          SECTION 6. Discharge or Diminishment of Guarantee.

                    (a)         The obligations of Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination, or be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, or otherwise be affected, for any reason (other than the performance
in full of all Obligations, including the indefeasible payment in full in cash
of all Monetary Obligations, and the termination of all the Obligations),
including, without limitation:

                                (i)        any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations;

                                (ii)        any claim or defense of statute of
limitations, statute of frauds, fraud, incapacity, minority or usury;

                                (iii)        the invalidity, illegality or
unenforceability of the Obligations or the genuineness, validity or regularity
of the Underlying Agreements or the Settlement Agreement;

                                (iv)        the occurrence or continuance of any
event of bankruptcy, reorganization, insolvency, receivership or other similar
proceeding with respect to the other Mirant Settling Parties or any other person
(for purposes hereof, "person" means any individual, partnership, limited
liability company, joint venture, corporation, trust, unincorporated
organization or Governmental Authority), or the dissolution, liquidation or
winding up of the other Mirant Settling Parties or any other person;

                                (v)        any permitted assignment or other
permitted transfer of this Agreement or any rights hereunder by Pepco;

                                (vi)        any sale, transfer or other
disposition by Guarantor of any direct or indirect interest it may have in the
other Mirant Settling Parties or any other change in ownership or control of the
other Mirant Settling Parties;

                                (vii)        the absence of any notice to, or
knowledge on behalf of, Guarantor of the existence or occurrence of any of the
matters or events set forth in the foregoing clauses; or

                                (viii)        any other action or circumstance
that might otherwise constitute a legal or equitable discharge or defense of
Guarantor from performance of the obligations set forth herein (other than the
performance in full of all Obligations, including the indefeasible payment in
full in cash of all Monetary Obligations, and the termination of all the
Obligations).

                    (b)         Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of Pepco to assert any claim or
demand or to enforce its rights under this Agreement, the Underlying Agreements
or the Settlement Agreement, by any waiver or modification of any



 

[image81.gif]

provision thereof (except a waiver or modification made in accordance with
Section 13 hereof), by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of Guarantor or that would
otherwise operate as a discharge of Guarantor as a matter of law or equity
(other than the performance in full of all Obligations, including the
indefeasible payment in full in cash of all Monetary Obligations, and the
termination of all the Obligations).

                    (c)         In furtherance and not in limitation of the
foregoing, Guarantor authorizes Pepco, without notice, demand or additional
reservation of rights against Guarantor and without affecting Guarantor's
obligations hereunder, from time to time: (1) to renew, refinance, modify,
subordinate, extend, increase, accelerate, or otherwise change the time for
payment of, the terms of or the interest on the Obligations or any part thereof;
(2) to accept collateral from any person or entity and hold collateral for the
payment of the Obligations or any part thereof, and to exchange, enforce,
refrain from enforcing or release such collateral or any part thereof; (3) to
accept and hold any indorsement or guarantee of payment of the Obligations or
any part thereof or any negotiable instrument or other writing intended by any
party to create an accord and satisfaction with respect to the Obligations or
any part thereof, and to discharge, terminate, release, substitute, replace or
modify any such obligation of any such indorser or guarantor, or any person or
entity who has given any security interest in any collateral as security for the
payment of the Obligations or any part thereof, or any other person or entity in
any way obligated to pay the Obligations or any part thereof, and to enforce, or
refrain from enforcing, compromise or modify, the terms of any obligation of
such indorser, guarantor, person or entity; (4) to dispose of any and all
collateral securing the Obligations in any commercially reasonable manner as
Pepco, in its sole discretion, may deem appropriate, and to direct the order or
manner of such disposition and the enforcement of any and all indorsements and
guarantees relating to the Obligations or any part thereof as Pepco, in its sole
discretion, may determine; (5) subject to the terms and provisions of the
Underlying Agreements and the Settlement Agreement, to determine the manner,
amount and time of application of payments and credits, if any, to be made on
all or any part of any component or components of the Obligations (whether
principal, interest, costs and expenses, or otherwise); (6) to take advantage or
refrain from taking advantage of any security or accept or make or refrain from
accepting or making any compositions or arrangements when and in such manner as
Pepco, in its sole discretion, may deem appropriate; and (7) to generally do or
refrain from doing any act or thing which might otherwise, at law or in equity,
release the liability of Guarantor as a guarantor or surety in whole or in part,
and in no case shall Pepco be responsible, or shall the Guarantor be released in
whole or in part, for any act or omission in connection with Pepco having sold
any collateral at less than its value, providing that the collateral is sold in
a commercially reasonable manner.

          SECTION 7. Defenses Waived. To the fullest extent permitted by
applicable law, Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause. Pepco
may compromise or adjust any part of the Obligations, make any other
accommodation with the other Mirant Settling Parties or exercise any other right
or remedy available to it against the other Mirant Settling Parties, without
affecting or impairing in any way the liability of Guarantor hereunder except to
the extent that all the Obligations have been fully and finally performed,
including the indefeasible payment in full of all Monetary Obligations, and
terminated. To the fullest extent permitted by applicable law,



[image81.gif]

Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of Guarantor
against the other Mirant Settling Parties or any security. Guarantor waives each
right and all defenses to which it may be entitled under applicable law as in
effect or construed from time to time.

          SECTION 8. Representations and Warranties of Guarantor. Guarantor
represents and warrants to Pepco as follows:

                    (a)         Organization. Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as is now being conducted.

                    (b)         Authority Relative to this Agreement. Guarantor
has all necessary corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
by Guarantor of this Agreement and performance by Guarantor of its obligations
hereunder have been duly and validly authorized and no other corporate
proceedings on the part of Guarantor are necessary to authorize this Agreement
and the performance by Guarantor of its obligations hereunder. This Agreement
has been duly and validly executed and delivered by Guarantor and this Agreement
constitutes a valid and binding agreement of Guarantor, enforceable against
Guarantor in accordance with its terms.

                    (c)         Consents and Approvals; No Violation.

                                  (i)        Neither the execution and delivery
of this Agreement by Guarantor nor performance by Guarantor of its obligations
hereunder will (i) conflict with or result in any breach of any provision of the
organizational or governing documents or instruments of Guarantor, (ii) result
in a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, agreement, lease or other instrument or
obligation to which Guarantor or any of its subsidiaries is a party or by which
any of their respective assets may be bound, or (iii) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Guarantor, or any
of its assets, except in the case of clauses (ii) and (iii) for such failures to
obtain a necessary consent, defaults and violations which would not,
individually or in the aggregate, have a material adverse effect on the ability
of Guarantor to discharge its obligations under this Agreement (a "Guarantor
Material Adverse Effect").

                                  (ii)       No declaration, filing or
registration with, or notice to, or authorization, consent or approval of any
governmental authority is necessary for performance by Guarantor of its
obligations hereunder, other than such declarations, filings, registrations,
notices, authorizations, consents or approvals which, if not obtained or made
would not, individually or in the aggregate, have a Guarantor Material Adverse
Effect.



 

[image81.gif]

          SECTION 9. Agreement to Perform and Pay; Subordination. In furtherance
of the foregoing and not in limitation of any other right that Pepco has at law
or in equity against Guarantor by virtue hereof, upon the failure of any of the
other Mirant Settling Parties to perform or pay any Obligation when and as the
same shall become due, Guarantor hereby promises to and will forthwith, as the
case may be, (a) perform, or cause to be performed, such unperformed Obligations
and (b) pay, or cause to be paid, to Pepco in cash the amount of such unpaid
Monetary Obligations. Upon payment by Guarantor of any sums to Pepco as provided
above, all rights of Guarantor against the other Mirant Settling Parties arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the Monetary
Obligations. If any amount shall erroneously be paid to Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of the other Mirant Settling Parties, such amount
shall be held in trust for the benefit of Pepco and shall forthwith be paid to
Pepco to be credited against the payment of the Monetary Obligations.

          SECTION 10. Information. Guarantor assumes all responsibility for
being and keeping itself informed of the other Mirant Settling Parties'
financial condition and assets, and of all other circumstances bearing upon the
risk of nonperformance of the Obligations (including the nonpayment of Monetary
Obligations) and the nature, scope and extent of the risks that Guarantor
assumes and incurs hereunder, and agrees that Pepco does not have any duty to
advise Guarantor of information known to it regarding such circumstances or
risks.

          SECTION 11. Termination and Reinstatement.

                    (a)         Notwithstanding any provision to the contrary
herein, this Agreement and the guarantee made hereunder shall terminate for all
purposes upon the termination of the Settlement Agreement pursuant to Section 7
of the Settlement Agreement.

                    (b)         Subject to Section 11(a) above and Section 11(c)
below, the guarantee made hereunder shall remain in full force and effect until,
and shall terminate when, all the Obligations have been (i) finally and
irrevocably performed in full, including the indefeasible payment in full in
cash of the Monetary Obligations, and (ii) terminated.

                    (c)         Notwithstanding Section 11(b), if at any time
any payment, or any part thereof, of any Obligation is subsequently recovered
from, rescinded or is restored by Pepco, whether upon the bankruptcy,
dissolution, reorganization, arrangement, or liquidation proceedings (or
proceedings similar thereto) of the other Mirant Settling Parties or Guarantor
or for any other reason, this Agreement and all of Guarantor's obligations under
this Agreement shall continue to be effective or shall be reinstated, as the
case may be, as though such payment had not been made. Except in the case of a
termination pursuant to Section 11(a) above, the provisions of this Section
11(c) shall survive termination of the guarantee made hereunder or this
Agreement.

          SECTION 12. Assignment; No Third Party Beneficiaries. This Agreement
and all of the provisions hereunder shall be binding upon and inure to the
benefit of the Parties and their



[image81.gif]

respective successors (including, without limitation, any entity to which all or
a substantial part of the business or assets of such Party shall have been
transferred, including a debtor in possession under the Bankruptcy Code, and any
entity into or with which such Party shall have been merged, consolidated,
reorganized, or absorbed) and permitted assigns. Nothing herein express or
implied will give or be construed to give any person other than the Parties any
legal or equitable rights hereunder. Neither this Agreement nor any of the
rights, interests and obligations hereunder shall be assigned by Guarantor,
including by operation of law, without the prior written consent of Pepco;
provided, however, that no assignment or transfer of rights or obligations by
Guarantor shall relieve it from the full liabilities and the full financial
responsibility set forth in this Agreement, unless and until the transferee or
assignee shall agree in writing to assume such obligations and duties and Pepco
has consented in writing to such assumption. Pepco may assign any of (including
a portion of) its rights hereunder to any assignee or transferee of the
Underlying Agreements without the consent of Guarantor; provided that such
assignment or transfer of the Underlying Agreements is not effected in violation
of the terms of the Underlying Agreements.

          SECTION 13. Amendment and Modification; Extension; Waiver. Except with
respect to assignments effected in accordance with Section 12, this Agreement
may be amended, modified or supplemented only by an instrument in writing signed
on behalf of each of the Parties. Any agreement on the part of a Party to any
extension or waiver in respect of this Agreement shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. The failure of
a Party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

          SECTION 14. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the District of Columbia (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law).

          SECTION 15. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given (as of the time of delivery or, in
the case of a telecopied communication, of the times of confirmation) if
delivered personally, telecopied (which is confirmed) or sent by overnight
courier (providing proof of delivery) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice):

          if to Pepco, to:

 

Potomac Electric Power Company
701 Ninth Street NW
Suite 1100
Washington, DC 20068
Telecopy No.: 202-872-6484
Attention: General Counsel



 

 

[image81.gif]

          with a copy to:

 

Jonathan P. Guy
Orrick, Herrington & Sutcliffe LLP
3050 K Street, NW
Washington, DC 20007

          if to Guarantor, to:

 

Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338-5416
Telecopy No.: 678-579-6767
Attn: General Counsel

          with a copy to:

 

Craig Averch
White & Case LLP
633 W. 5th Street, Suite 1900
Los Angeles, CA 90071-2007

          SECTION 16. Jurisdiction and Enforcement.

                    (a)         Each of the Parties irrevocably submits to the
exclusive jurisdiction of (i) the Superior Court of the District of Columbia and
(ii) the United States District Court for the District of Columbia for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each of the Parties agrees to commence
any action, suit or proceeding relating hereto either in the United States
District Court for the District of Columbia or, if such suit, action or
proceeding may not be brought in such court for jurisdictional reasons, in the
Superior Court of the District of Columbia. Each of the Parties further agrees
that service of process, summons, notice or document by hand delivery or U.S.
registered mail at the address specified for such Party in Section 15 (or such
other address specified by such Party from time to time pursuant to Section 15)
shall be effective service of process for any action, suit or proceeding brought
against such Party in any such court. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (i) the Superior Court of the District of Columbia and (ii) the United
States District Court for the District of Columbia and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

                    (b)         The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to equitable relief,
including without limitation, an injunction or injunctions to prevent breaches
of this Agreement and to specifically enforce the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are justly
entitled to, whether at law or in equity.

[image81.gif]

          SECTION 17. Effectiveness; Counterparts. This Agreement shall become
effective as of the Effective Date. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

          SECTION 18. Rules of Interpretation. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. Whenever the words "include", "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation" or equivalent words. The words "hereof", "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
or thereto unless otherwise defined therein. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Any agreement, instrument, statute, regulation, rule or order defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument, statute, regulation, rule or order as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes,
regulations, rules or orders) by succession of comparable successor statutes,
regulations, rules or orders and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns. Each Party acknowledges that it has been
represented by counsel in connection with the review and execution of this
Agreement and, accordingly, there shall be no presumption that this Agreement or
any provision hereof be construed against the Party that drafted this Agreement.

          SECTION 19. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

          SECTION 20. Entire Agreement. This Agreement is intended by the
Parties to be the final, complete and exclusive expression of the agreement
between Guarantor and Pepco with respect to the guarantee of the Obligations.
Guarantor expressly disclaims any reliance on any course of dealing or usage of
trade or oral representations of Pepco, including, without limitation,
representations to enter into any other agreement with the other Mirant Settling
Parties or Guarantor.



 

 

 

 

[image81.gif]

          IN WITNESS WHEREOF, this Guarantee Agreement has been duly executed
and delivered by the Parties as of the date first above written and is effective
as of the Effective Date.

 

POTOMAC ELECTRIC POWER COMPANY

 

By

_________________________________________

   

Name:
Title:

 

MIRANT CORPORATION

 

By

_________________________________________

   

Name:
Title:



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image81.gif]

Exhibit 2(d)

- Form of Request for Stay

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT



NO. 05-10038

IN THE MATTER OF: MIRANT CORPORATION, Debtor

MIRANT CORPORATION; MLW DEVELOPMENT LLC; MIRANT AMERICAS ENERGY MARKETING LP;
MIRANT AMERICAS GENERAL LLC; MIRANT MID-ATLANTIC LLC; ET AL., Appellants

vs.

POTOMAC ELECTRIC POWER COMPANY, FEDERAL ENERGY REGULATORY COMMISSION, Appellees



NO. 05-10419

IN THE MATTER OF: MIRANT CORPORATION, Debtor

POTOMAC ELECTRIC POWER COMPANY, Appellee

vs.

MIRANT CORPORATION; MLW DEVELOPMENT LLC; MIRANT AMERICAS ENERGY MARKETING LP;
MIRANT AMERICAS GENERAL LLC; MIRANT MID-ATLANTIC LLC; ET AL., Appellants



On Appeal from the United States District Court for the Northern District of
Texas,
Fort Worth Division, Civil Action Nos. 4-05-CV-095-A and 4-03-CV-1242-A



JOINT MOTION FOR STAY OF PENDING APPEALS



 

ATTORNEYS FOR APPELLANTS MIRANT CORPORATION, ET AL.:

ATTORNEYS FOR APPELLEE POTOMAC ELECTRIC POWER COMPANY:

Thomas E Lauria
J. Christopher Shore
WHITE & CASE LLP
Wachovia Financial Center
200 South Biscayne Blvd.
Miami, Florida 33131
305-371-2700 (Telephone)
305-358-5744 (Facsimile)

Robin Phelan
W. Alan Wright
Benjamin L. Mesches
HAYNES AND BOONE, LLP
901 Main Street, Suite 3100
Dallas, Texas 75202-3789
214-651-5000 (Telephone)
214-651-5940 (Facsimile)

Roger Frankel
Jonathan Guy
ORRICK, HERRINGTON &SUTCLIFFE LLP
3050 K Street, NW
Washington, D.C. 20007
202-339-8400 (Telephone)
202-339-8500 (Facsimile)

[image81.gif]

TO THE HONORABLE COURT OF APPEALS:

          Appellants Mirant Corporation, et al. ("Mirant"), and Appellee Potomac
Electric Power Company ("PEPCO") file this joint motion to stay the above-styled
and numbered appeals (the "Appeals") pending anticipated court approval of a
settlement of all outstanding disputes between them, and respectfully state as
follows:

          1.       The Appeals are currently pending before the Court.

          2.       The Court heard oral argument in the Appeals on February 9,
2006.

          3.       In addition to the Appeals, the parties are involved in the
following litigation pending in the United States District Court for the
Northern District of Texas and the United States Bankruptcy Court for the
Northern District of Texas:

a.

Mirant Corporation, et al. v. Potomac Electric Power Company

, Civil Action No. 4:03-CV-00944 (N.D. Tex.);  

b.

Mirant Corporation, Mirant Peaker, LLC, and Mirant Chalk Point, LLC v. Southern
Maryland Electric Cooperative, Inc., and Potomac Electric Power Company

, Adv. Case No. 04-04073 (Bankr. N.D. Tex.);  

c.

Potomac Electric Power Company v. Mirant Corporation, et al.

, Civil Action No. 4:05-CV-00095 (N.D. Tex.);  

d.

Mirant Corporation v. Potomac Electric Power Company, et al.

, Civil Action No. 4:05-CV-00606 (N.D. Tex.);  

e.

Mirant Corporation, et al. v. Southern Maryland Electric Cooperative, Inc., and
Potomac Electric Power Company

, Adv. Case No. 05-04258 (Bankr. N.D. Tex.);  

[image81.gif]



f.

Mirant Corporation, et al. v. Potomac Electric Power Company

, Adv. Case No. 05-04259 (Bankr. N.D. Tex.);  

g.

Debtor's Motion (I) Pursuant to 11 U.S.C. § 365 to Assume, Assume and Assign, or
Reject Certain Agreements with Potomac Electric Power Company; and (II) For
Disgorgement of Funds Paid Postpetition Under the Back-to-Back Agreement
Pursuant to 11 U.S.C. §§ 105, 503, and 549, In re Mirant Corporation, et al.,
Case No. 03-46590 (Bankr. N.D. Tex.);

 

h.

Motion of Debtors (I) to Reject the Facility and Capacity Credit Agreement and
the Site Lease with Southern Maryland Electric Cooperative, Inc.; and (II) for
Disgorgement of Funds Paid Postpetition Pursuant to 11 U.S.C. §§ 105, 503, and
549, In re Mirant Corporation, et al., Case No. 03-46590 (Bankr. N.D. Tex.);

 

i.

Mirant Corporation, et al. v. Potomac Electric Power Company

, Civil Action No. 4:05-CV-00810 (N.D. Tex.); and  

j.

Southern Maryland Electric Cooperative, Inc., and Potomac Electric Power Company
v. Mirant Peaker, LLC, Mirant Chalk Point, LLC, and Mirant Corporation

, No. 4:06-CV-00041 (N.D. Tex.).  

          4.       Mirant and PEPCO have entered into a settlement agreement
resolving all outstanding disputes between them (the "Settlement Agreement").
The Settlement Agreement must be approved by the Bankruptcy Court and/or the
District Court in Mirant's bankruptcy proceedings by final order or orders to
become effective.3 On May 30, 2006, the parties filed motions in the Bankruptcy
Court and District Court, pursuant to Federal Rule of Bankruptcy Procedure 9019,

______________________

3

  The district court has withdrawn the reference to the bankruptcy court for a
number of the pending disputes between the parties.

[image81.gif]



seeking such approval. The parties are hopeful that the lower courts will
approve the Settlement Agreement.

          5.       As part of the Settlement Agreement, the parties agreed to
request that the Court stay further action in the Appeals pending the required
judicial approval of their Settlement Agreement.

          6.       Accordingly, Mirant and PEPCO file this Joint Motion for Stay
of Pending Appeals and request that the Court stay further action on the Appeals
pending approval of the Settlement Agreement by the Bankruptcy Court and/or the
District Court by final order or orders. In the interim, the parties will keep
the Court apprised regarding the status of the Rule 9019 motions. Once the order
or orders approving the Settlement Agreement become final, the parties will file
a joint motion to dismiss the Appeals.

          7.       Counsel for Mirant and PEPCO have conferred with counsel for
FERC regarding the relief requested in this joint motion. Counsel for FERC has
indicated that FERC does/does not oppose such relief.

CONCLUSION AND REQUEST FOR RELIEF

          Mirant and PEPCO jointly request that the Court stay further action in
the Appeals pending approval of the Settlement Agreement by final order or
orders and award them any other relief to which they are justly entitled.



 

[image81.gif]

 

Respectfully submitted,

 

________________________________
Robin Phelan
W. Alan Wright
Benjamin L. Mesches
Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, Texas 75202-3789
214-651-5000 (Telephone)
214-651-5940 (Facsimile)

 

          and

 

Thomas E Lauria
J. Christopher Shore
White & Case LLP
Wachovia Financial Center
200 South Biscayne Blvd.
Miami, Florida 33131
305-371-2700 (Telephone)
305-358-5744 (Facsimile)

 

ATTORNEYS FOR APPELLANTS MIRANT CORPORATION, ET AL.



 

 

 

 

 

 

 

 

 

 

[image81.gif]

 

___________________________________


Roger Frankel
Jonathan Guy
Orrick, Herrington & Sutcliffe LLP
3050 K Street, NW
Washington, D.C. 20007
202-339-8400 (Telephone)
202-339-8500 (Facsimile)  

ATTORNEYS FOR APPELLEE POTOMAC ELECTRIC POWER COMPANY



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image81.gif]

CERTIFICATE OF CONFERENCE

          

On May _, 2006, the undersigned counsel for Appellants Mirant Corporation et al.
conferred with counsel for FERC, Carol J. Banta, regarding the relief requested
in the foregoing motion. Ms. Banta stated that FERC does/does not oppose the
relief requested.  

__________________________


W. Alan Wright



CERTIFICATE OF SERVICE

          

The undersigned hereby certifies that a true and correct copy of the foregoing
Joint Motion for Stay of Pending Appeals has been served on the following
counsel of record by Federal Express and in accordance with the Federal Rules of
Appellate Procedure on this ___ day of May, 2006.

Sander L. Esserman
Jo E. Hartwick
Stutzman Bromberg Esserman & Plifka
2323 Bryan Street, Suite 2200
Dallas, Texas 75201

Roger Frankel
Jonathan Guy
Orrick, Herrington & Sutcliffe LLP
3050 K Street, NW
Washington, D.C. 20007

Jason Brookner
Andrews & Kurth L.L.P.
1717 Main Street
Suite 3700
Dallas, Texas 75201

Donald E. Herrmann
Lars L. Berg
Kelly, Hart & Hallman
201 Main Street, Suite 2500
Fort Worth, Texas 76102-3194

Carol J. Banta
Federal Energy Regulatory Commission
888 First Street, N.E.
Washington, DC 20426

Stephen L. Tatum
Cantey & Hanger
801 Cherry Street, Suite 2100
Fort Worth, Texas 76102

James Bradford Ramsay
Grace D. Soderberg
National Association of Regulatory
Utility Commissioners
1101 Vermont Avenue NW
Washington, DC 20005

Peter J. Kadzik
Dickstein, Shapiro, Morin &
Oshinsky
2101 L Street NW, 10th Floor
Washington, DC 20037-1526

[image81.gif]

Daniel M. Lewis
Arnold & Porter
555 12th Street NW
Washington, DC 20004

Frederick Sosnick
Shearman & Sterling
599 Lexington Avenue
New York, NY 10022-6069

 

___________________________________
W. Alan Wright



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image81.gif]

